Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 1 of 103 PageID #: 3120




                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

     SURESH KUMAR                                        §
          Plaintiff,                                     §
     v.                                                  §    Civil Action No. 4:19-CV-00284
                                                         §    Judge Mazzant
     FRISCO    INDEPENDENT               SCHOOL          §
     DISTRICT, ET AL.                                    §
          Defendants.


         MEMORANDUM OPINION AND ORDER AND FINDINGS OF FACT AND
                         CONCLUSIONS OF LAW
          The present action concerns allegations of voting rights discrimination brought pursuant to

 Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301. Plaintiff Suresh Kumar (“Kumar”)

 challenges the at-large electoral system utilized by Frisco Independent School District (“FISD” or

 “the District”), and its Board of Trustees (“Board”) (collectively, “Defendants”) which he claims

 dilutes the voting strength of the African American, Hispanic, and Asian minority voting

 populations. Following a bench trial, and for the reasons that follow,1 the Court finds that Frisco

 ISD’s at-large electoral system does not violate Section 2 of the Voting Rights Act. Under the

 totality of the circumstances, FISD’s electoral system does not deny African American, Hispanic,

 or Asian minority voting populations an equal opportunity to participate in the electoral process

 or to elect representatives of their choice.

                                           LEGAL STANDARD

          Section 2 of the Voting Rights Act, 52 U.S.C. § 10301, provides in subsection (a) that: “No

 voting qualification or prerequisite to voting or standard, practice, or procedure shall be imposed

 or applied by any State or political subdivision in a manner which results in a denial or abridgement


 1
  This Memorandum Opinion and Order constitutes the Court’s findings of facts and conclusions of law as mandated
 by Federal Rule of Civil Procedure 52(a)(1).
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 2 of 103 PageID #: 3121



 of the right of any citizen of the United States to vote on account of race or color . . . .” Pursuant

 to subsection (b):

            A violation of subsection (a) is established if, based on the totality of circumstances, it is
            shown that the political processes leading to nomination or election in the State or political
            subdivision are not equally open to participation by members of a class of citizens protected
            by subsection (a) in that its members have less opportunity than other members of the
            electorate to participate in the political process and to elect representatives of their choice.
            The extent to which members of a protected class have been elected to office in the State
            or political subdivision is one circumstance which may be considered: Provided, [t]hat
            nothing in this section establishes a right to have members of a protected class elected in
            numbers equal to their proportion in the population.
 52 U.S.C. § 10301(b). This amended version of the Act—which does not require proof of

 discriminatory intent but rather focuses on discriminatory results2—was first considered by the

 Supreme Court in the seminal case Thornburg v. Gingles, 478 U.S. 30 (1986). In Gingles, the

 Court established the current two-step framework for analyzing Section 2 cases via a three-part

 threshold test. Id. Thus, post-Gingles, to prevail on a Section 2 claim, a plaintiff must first

 demonstrate that:

            (1) the minority group is “sufficiently large and geographically compact to constitute a
            majority in a single member district[;]”
            (2) the minority group “is politically cohesive[;]” and
            (3) “the white majority votes sufficiently as a bloc to enable it-in the absence of special
            circumstances, such as the minority candidate running unopposed-usually to defeat the
            minority’s preferred candidate.”
 Benavidez v. Irving Ind. Sch. Dist., 2014 WL 4055366, at *4 (N.D. Tex. Aug. 15, 2014)

 (“Benavidez III”) (citing Gingles, 478 U.S. at 50–51). “Failure to establish any one of the Gingles

 factors precludes a finding of vote dilution, because “[t]hese circumstances are necessary

 preconditions for multimember districts to operate to impair minority voters’ ability to elect




 2
     League of United Latin Am. Citizens, Council No. 4434 (LULAC) v. Clements, 986 F.2d 728, 743 (5th Cir. 1993).

                                                           2
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 3 of 103 PageID #: 3122



 representatives of their choice . . . .” Clements, 986 F.2d at 743 (citing Gingles, 478 U.S. at 50;

 Overton v. City of Austin, 871 F.2d 529, 538 (5th Cir. 1989)).3

         Should a plaintiff meet the threshold set out by Gingles, the Court then proceeds to step

 two of its inquiry. During step two, “[t]he minority group must further demonstrate that, under

 the totality of the circumstances, ‘its members have less opportunity than other members of the

 electorate to participate in the political process and to elect representatives of their choice.’” Reyes

 v. City of Farmers Branch, Texas, 2008 WL 4791498, at *2 (N.D. Tex. Nov. 4, 2008) (citation

 omitted). Per Gingles, the second phase requires courts to determine, based upon a searching

 practical evaluation of the ‘past and present reality,’ . . . whether the political process is equally

 open to minority voters.” Gingles, 478 U.S. at 79. Courts must take a “functional” view of the

 political process as it considers the facts of each unique case. Id.; see also NAACP v. Fordice, 252

 F.3d 361, 367 (5th Cir. 2001) (quoting Magnolia Bar Ass’n, Inc. v. Lee, 994 F.2d 1143, 1147 (5th

 Cir. 1993) (“Before making its totality of the circumstances analysis, the district court correctly

 recognized that it was required to effect a flexible, fact-intensive inquiry predicated on ‘an

 intensely local appraisal of the design and impact of the contested electoral mechanisms . . . .’”).

 In making this determination, courts are guided by a set of factors drawn from the Senate Report

 accompanying the 1982 amendments. The so-called Senate Factors include:

         (1) the history of voting-related discrimination in the State or political subdivision;



 3
  “A racial gerrymandering claim is ‘analytically distinct’ from an intentional vote dilution claim.” Anne Harding v.
 Cty. of Dallas, Texas, 948 F.3d 302, 312 (5th Cir. 2020). As the Supreme Court explained in Miller v. Johnson:
         Whereas [an intentional] vote dilution claim alleges that the [government] has enacted a particular voting
         scheme as a purposeful device to maintain or cancel out the voting potential of racial or ethnic minorities, an
         action disadvantaging a particular race, the essence of [a racial gerrymandering claim] . . . is that the
         [government] has used race as a basis for separating voters into districts.
 Anne Harding, 948 F.3d at 312 (citing Shaw v. Reno, 509 U.S. 630, 652 (1993); Miller v. Johnson, 515 U.S. 900, 911
 (1995)).


                                                           3
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 4 of 103 PageID #: 3123



        (2) the extent to which voting in the elections of the State or political subdivision is racially
        polarized;
        (3) the extent to which the State or political subdivision has used voting practices or
        procedures that tend to enhance the opportunity for discrimination against the minority
        group, such as unusually large election districts, majority vote requirements, and
        prohibitions against bullet voting;
        (4) the exclusion of members of the minority group from candidate slating processes;
        (5) the extent to which minority group members bear the effects of past discrimination in
        areas such as education, employment, and health, which hinder their ability to participate
        effectively in the political process;
        (6) the use of overt or subtle racial appeals in political campaigns;
        (7) the extent to which members of the minority group have been elected to public office
        in the jurisdiction.
 Id. at 44–45. The Senate Report also noted, as the Gingles Court pointed out, that courts should

 consider whether there is: “[(8)] evidence demonstrating that elected officials are unresponsive to

 the particularized needs of the members of the minority group; [or (9) evidence] that the policy

 underlying the State’s or the political subdivision’s use of the contested practice or structure is

 tenuous may have probative value. Id. Courts additionally look to a tenth factor following Johnson

 v. De Grandy, 512 U.S. 997, 1006–07 (1994): “[(10)] whether the number of districts in which the

 minority group forms an effective majority is roughly proportional to its share of the population in

 the relevant area[.]” Fairley v. Hattiesburg, Miss., 584 F.3d 660, 672–73 (5th Cir. 2009) (quoting

 League of United Latin Am. Citizens (LULAC) v. Perry, 548 U.S. 399, 426 (2006) (hereinafter

 cited as “LULAC”). “Multimember districts and at-large election schemes . . . are not per se

 violative of minority voters’ rights. Minority voters who contend that the multimember form of

 districting violates § 2[] must prove that the use of a multimember electoral structure operates to

 minimize or cancel out their ability to elect their preferred candidates.” Benavidez v. Irving Indep.

 Sch. Dist., Texas, 690 F. Supp. 2d 451, 456 (N.D. Tex. 2010) (“Benavidez II”) (citing Gingles, 478

 U.S. at 48).


                                                   4
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 5 of 103 PageID #: 3124



          The burden of proof is on the plaintiff to demonstrate, by a preponderance of the evidence,

 that “all of the Gingles preconditions were satisfied and that based on the totality of the

 circumstances the at-large election system diluted the voting strength of [the minority group].”

 League of United Latin Am. Citizens #4552 (LULAC) v. Roscoe Ind. Sch. Dist., 123 F.3d 843, 846

 (5th Cir. 1997) (citing Overton, 871 F.2d at 532).

                                                     ANALYSIS

          The Court is presented with a challenge to Frisco ISD’s at-large electoral system pursuant

 to Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301.4 Based on the Court’s Rule 52

 findings of fact and conclusions of law, the Court finds that Kumar failed to meet his burden with

 respect to his voter dilution claim. The Court’s Opinion proceeds as follows: I. Standing; II.

 Admissibility of Exhibits; III. Reliability of Mr. Ely’s Methodology; IV. Findings of Fact; and V.

 Conclusions of Law. Because standing is in question, the Court considers Defendants standing

 challenge first.

     I.       Standing

          On October 17, 2019, Defendants filed Defendants’ Motion to Dismiss for Lack of

 Standing Pursuant to FED. R. CIV. P. 12(b)(1) (Dkt. #41). After considering arguments from both

 parties and finding that Kumar’s First Amended Complaint was unclear on whom Kumar was

 seeking to represent, the Court, in its discretion, ordered Kumar to amend his complaint

 (Dkt. #74).5 On March 20, 2020, Kumar filed his Second Amended Complaint (Dkt. #81). Unlike



 4
   Kumar initially included intentional voter dilution claims under the Fourteenth and Fifteenth Amendments to the
 United States Constitution. Those claims have since been voluntarily withdrawn. See Dkt. #123.
 5
   The Court only permitted such amendment because: (1) the Court found that, under his First Amended Complaint,
 Kumar had constitutional standing to represent himself; (2) Kumar’s pleadings were unclear on whether Kumar was
 attempting to represent parties not present in this litigation; (3) the Court required full knowledge of Kumar’s
 purported representation to consider any prudential standing concerns; and (4) while the Court stated that, at that time,
 Kumar’s third-party standing argument was foreclosed, the Court recognized that Kumar still had a viable argument
 that he was merely attempting to represent himself (Dkt. #74).

                                                            5
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 6 of 103 PageID #: 3125



 Kumar’s First Amended Complaint, Kumar’s Second Amended Complaint unequivocally couches

 any allegations in terms of Kumar’s rights, not the rights of all minority groups located within

 FISD (Dkt. #81). Nonetheless, Defendants submit in Defendants’ Proposed Findings of Fact and

 Conclusions of Law that Kumar still does not have standing to assert a voting rights claim on

 behalf of African Americans or Hispanics (Dkt. #75).6 For the reasons discussed below, the Court

 disagrees.

              A. Constitutional Standing

          Because constitutional standing necessarily affects the prudential standing analysis a court

 must conduct under Kowalski v. Tesmer, 543 U.S. 125, 129–30 (2004), the Court begins with

 constitutional standing.7 Under the United States Constitution, the “judicial Power of the United

 States” extends only to “Cases” and “Controversies.” U.S. CONST. art. III, §§ 1–2. “No principle

 is more fundamental to the judiciary’s proper role in our system of government than the

 constitutional limitation of federal-court jurisdiction to actual cases or controversies.” Raines v.

 Byrd, 521 U.S. 811, 818 (1997) (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 37

 (1976)); cf. Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 77 (2013) (quoting Colorado

 River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)) (stating that “a federal

 court’s ‘obligation’ to hear and decide a case is ‘virtually unflagging.’”). The doctrine of standing




 6
   The parties concede that Kumar has standing to represent the Asian population in FISD. The Court already ruled
 that Kumar had standing to represent Asians under Benavidez v. City of Irving, Tex., 638 F. Supp. 2d 709, 710 (N.D.
 Tex. 2009) (“Benavidez I”) (Dkt. #74). Pursuant to Kumar’s Second Amended Complaint, however, it seems that
 Kumar no longer asserts standing to represent the Asian community as a whole. Rather, Kumar now couches his
 allegations as relating to himself only with the caveat that he claims, for Gingles evidentiary purposes, that he belongs
 to a minority coalition comprised of Africans Americans, Hispanics, and Asians.
 7
   The Court is aware that Defendants do not challenge constitutional standing. Nevertheless, as previously stated, the
 Court “must zealously guard against exercising its Article III power over a matter erroneously” (Dkt. #74). The Court
 is now presented with a Second Amended Complaint that, to a degree, amends the allegations levied at Frisco ISD
 and the Board. When the Court’s duty to guard against an improper assertion of its jurisdiction is coupled with the
 reality that constitutional standing necessarily affects a prudential standing analysis under Kowalski, the Court finds
 it appropriate to re-consider constitutional standing.

                                                            6
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 7 of 103 PageID #: 3126



 is “rooted in the traditional understanding of a case or controversy,” and it “limits the category of

 litigants empowered to maintain a lawsuit in federal court . . . .” Spokeo, Inc. v. Robins, 136 S. Ct.

 1540, 1547 (2016) (citation omitted); see also Lexmark Int’l, Inc. v. Static Control Components,

 Inc., 572 U.S. 112, 125 (2014) (clarifying that constitutional standing is limited to an analysis of

 “Article III’s limitation of the judicial power to resolv[e] ‘Cases’ and ‘Controversies’”). So, the

 Court must decide issues of standing before all other issues because it “determines the court’s

 fundamental power even to hear the suit.” Ford v. NYLCare Health Plan of Gulf Coast, Inc., 301

 F.3d 329, 332 (5th Cir. 2002).

        To establish standing, a plaintiff must have: (1) suffered an injury in fact; (2) that is fairly

 traceable to the challenged conduct of the defendant; and (3) that is likely to be redressed by a

 favorable judicial decision. Spokeo, 136 S. Ct. at 1547 (citing Lujan v. Defs. of Wildlife, 504 U.S.

 555, 560–61 (1992)). A plaintiff’s burden to establish standing depends upon the stage at which

 standing is challenged. See Lujan, 504 U.S. at 561 (“Since they are not mere pleading requirements

 but rather an indispensable part of the plaintiff’s case, each element must be supported in the same

 way as any other matter on which the plaintiff bears the burden of proof, i.e., with the manner and

 degree of evidence required at the successive stages of the litigation.”). At the pleading stage,

 “general factual allegations of injury resulting from the defendant’s conduct may suffice . . . .” Id.

 (citing Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 889 (1990)). At the summary judgment stage,

 however, “the plaintiff can no longer rest on such ‘mere allegations,’ but must ‘set forth’ by

 affidavit or other evidence ‘specific facts,’ FED. R. CIV. P. 56(e), which for purposes of the

 summary judgment motion will be taken to be true.” Id. And “at the final stage, those facts (if

 controverted) must be ‘supported adequately by the evidence adduced at trial.’” Id. (citing

 Gladstone, Realtors v. Village of Bellwood, 441 U.S. 91, 115 n.31 (1979)). Following a trial on



                                                   7
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 8 of 103 PageID #: 3127



 the merits, the Court is satisfied that Kumar established constitutional standing through the

 evidence adduced at trial. Id.

         Kumar established an Article III injury. See Adar v. Smith, 639 F.3d 146, 150 (5th Cir.

 2011) (“[S]tanding does not depend upon ultimate success on the merits . . . .”); Cole v. Gen.

 Motors Corp., 484 F.3d 717, 723 (5th Cir. 2007) (holding that a court is not concerned with the

 merits of a claim when assessing Article III standing); Hanson v. Veterans Admin., 800 F.2d 1381,

 1385 (5th Cir. 1986) (“It is inappropriate for the court to focus on the merits of the case when

 considering the issue of standing.”). Kumar alleges that he has been stripped of the right to elect

 representatives of his choice due to an at-large electoral system which dilutes the voting power of

 minority populations. Specifically, Kumar avers that: (1) he is a member of a minority group—

 Indian (Asian); (2) he is a registered voter in FISD; and (3) because of Kumar’s minority status,

 Defendants have impermissibly diluted his voting power in FISD. Kumar proffered adequate

 evidence at trial establishing, for Article III purposes, that he suffered such injury in fact. See

 Lujan, 504 U.S. at 560–61.8 The right to a democratic process free of invidious discrimination is

 the cornerstone of the Voting Rights Act—and having that freedom denied or impaired due to an

 unjust system is the quintessential harm Congress sought to prevent. The Court finds that Kumar

 carried his burden in establishing an injury-in-fact. See Spokeo, 136 S. Ct. at 1547 (citing Lujan,

 504 U.S. at 560–61).

         Kumar also demonstrated that his injury is fairly traceable to the challenged conduct of

 Defendants. Kumar claims that Defendants’ at-large electoral process, which requires a district-

 wide plurality for staggered positions, results in a discriminatory system that dilutes his vote and

 effectively denies him equal representation. Were Defendants to rid themselves of this at-large


 8
  The Court is not holding that Kumar’s allegations are in any way factually correct at this juncture. See Truman v.
 United States, 26 F.3d 592, 594 (5th Cir. 1994).

                                                         8
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 9 of 103 PageID #: 3128



 system, Kumar maintains that his voting rights would be restored. Yet, Defendants refuse to

 implement any change to FISD’s electoral scheme. As such, any lack of representation Kumar

 has experienced is derived directly from Defendants’ electoral scheme. Kumar proffered adequate

 evidence at trial establishing, for Article III purposes, that his injury is adequately traceable to the

 challenged conduct of Defendants. See Lujan, 504 U.S. at 560–61. Kumar accordingly established

 the traceability element of constitutional standing. See Spokeo, 136 S. Ct. at 1547 (citing Lujan,

 504 U.S. at 560–61).

         Finally, Kumar demonstrated that if the Court were to grant Kumar the declaratory and

 injunctive relief he seeks, Kumar’s injury would be redressed. Kumar asks that the Court, among

 other things: (1) declare Defendants’ at-large electoral process unconstitutional; (2) grant a

 permanent injunction against Defendants prohibiting them from conducting further elections under

 said system; and (3) institute an order directing Defendants to devise an election plan that complies

 with Section 2 of the Voting Rights Act. Should the Court grant Kumar’s requests, the stain of

 Defendants’ flawed electoral system9 would be lifted and the harm Kumar complains of redressed.

 See id. (citing Lujan, 504 U.S. at 560–61). Kumar established the redressability element of

 constitutional standing. See id. (citing Lujan, 504 U.S. at 560–61).

         In sum, the Court finds that Kumar established constitutional standing to proceed on his

 Voting Rights Act claims. It remains to be determined, however, whether Kumar established

 prudential standing.

              B. Prudential Standing

         While it is axiomatic that a plaintiff must establish constitutional standing to proceed on

 his or her claims, a plaintiff is also required, at least for the time being, to establish prudential


 9
  Again, the Court is not ruling on the merits of Kumar’s allegations. See Adar, 639 F.3d at 150; Cole, 484 F.3d at
 723; Hanson, 800 F.2d at 1385.

                                                         9
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 10 of 103 PageID #: 3129



 standing. See St. Paul Fire & Marine Ins. Co. v. Labuzan, 579 F.3d 533, 539 (5th Cir. 2009)

 (“Prudential standing requirements exist in addition to the immutable requirements of Article III

 as an integral part of judicial self-government.”) (internal quotation marks omitted). In one of the

 Supreme Court’s seminal cases on standing, Lexmark, Justice Scalia, writing for a unanimous

 Court, explained that while the Article III “Cases” and “Controversies” analysis established the

 absolute minimum for constitutional standing, “[i]n recent decades, [the Supreme Court] adverted

 to a ‘prudential’ branch of standing.” 572 U.S. at 125. The Supreme Court noted that while

 prudential standing has not been “exhaustively defined,” three principles characterized this judicial

 construction; namely, “the general prohibition on a litigant’s raising another person’s legal rights,

 the rule barring adjudication of generalized grievances more appropriately addressed in the

 representative branches, and the requirement that a plaintiff’s complaint fall within the zone of

 interests protected by the law invoked.” Id. at 126 (citing Elk Grove Unified School Dist. v.

 Newdow, 542 U.S. 1, 12 (2004) (quoting Allen v. Wright, 468 U.S. 737, 751 (1984)). Although

 the Court enumerated three principles that encompassed “prudential standing,” the Court held that

 the third principle—that a plaintiff’s complaint must fall within the zone of interests protected by

 the law invoked—is a matter of statutory construction, rather than prudential standing. Id. The

 Court also noted that the first principle—the bar on generalized grievances—is a constitutional

 strand of standing, not a prudential strand. Id. at 127 n.3 (citing Lance v. Coffman, 549 U.S. 437,

 439 (2007) (per curiam); DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 344–346 (2006); Lujan,

 504 U.S. at 573–574).

        After Lexmark, “the doctrine of third-party standing or jus tertii, still remains [for the time

 being] in the prudential category.” 33 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL

 PRACTICE   AND   PROCEDURE § 8343, at 1 (2d ed. April 2019 Update). In the Fifth Circuit, for



                                                  10
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 11 of 103 PageID #: 3130



 instance, the Fifth Circuit recognized the viability of third-party standing jurisprudence remains

 uncertain, yet still held that the “prudential requirement that a party must assert its own rights [still

 applies], see, e.g., Danos v. Jones, 652 F.3d 577, 582 (5th Cir. 2011), and [courts] are bound to

 follow [this requirement] until the Supreme Court squarely holds to the contrary, see Exelon Wind

 1, L.L.C. v. Nelson, 766 F.3d 380, 394 (5th Cir. 2014).” Superior MRI Servs., Inc. v. All.

 Healthcare Servs., Inc., 778 F.3d 502, 504 (5th Cir. 2015). The requirements of third-party

 standing, then, are that a litigant ordinarily “must assert his own legal rights and interests and

 cannot rest his claim to relief on the legal rights or interests of third parties.” U.S. Dep’t. of Labor

 v. Triplett, 494 U.S. 715, 721 (1990) (citing Valley Forge Christian College v. Americans United

 for Separation of Church & State, Inc., 454 U.S. 464, 474 (1982) (quoting Warth v. Seldin, 422

 U.S. 490, 499 (1975)); see also 33 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL

 PRACTICE AND PROCEDURE § 8343, at 1 (2d ed. April 2019 Update) (“The problem of third-party

 standing arises where a plaintiff seeks to enforce the legal rights of some third party not before the

 court.”). The reasoning behind the third-party standing doctrine is plentiful, but two reasons

 promulgated by the Supreme Court in Singleton v. Wulff are sufficient for the present inquiry. 428

 U.S. 106, 113–14 (1976). As articulated by the Supreme Court:

         The reasons are two. First, the courts should not adjudicate such rights unnecessarily, and
         it may be that in fact the holders of those rights either do not wish to assert them, or will
         be able to enjoy them regardless of whether the in-court litigant is successful or not.
         Second, third parties themselves usually will be the best proponents of their own rights.
 Id. at 113–14.

         The third-party standing rule, however, is not absolute. See Kowalski v. Tesmer, 543 U.S.

 125, 129–130 (2004). The Supreme Court held in Kowalski that “a party that satisfies the

 requirements of Article III standing may seek to enforce the legal rights of a third-party where: (1)

 the party has a ‘close’ relationship with the possessor of the right; and (2) ‘there is a ‘hindrance’


                                                    11
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 12 of 103 PageID #: 3131



 to the possessor’s ability to protect its own interests.’” Id. at 130; see also Veasey v. Perry, 29 F.

 Supp. 3d 896, 908–09 (S.D. Tex. 2014) (applying the Kowalski two-step framework to determine

 whether plaintiffs had third-party standing to assert a Voting Rights Act violation); Greater

 Birmingham Ministries v. State, 161 F. Supp. 3d 1104, 1115 (N.D. Al. 2016) (same). The Supreme

 Court is “quite forgiving” in the context of the First Amendment and when “enforcement of the

 challenged restriction against the litigant would result indirectly in the violation of third parties’

 rights.” Id. Otherwise, “the Court generally looks unfavorably upon third-party standing.” Id.

 (citations omitted).

         With the contours of standing recognized, the Court is now presented with the collision of

 two Goliaths in the law: prudential standing and the Voting Rights Act. While prudential standing

 conclusively states that a plaintiff “must assert his own legal rights and interests [] and cannot rest

 his claim to relief on the legal rights or interests of third parties[,]” Triplett, 494 U.S. at 721, the

 Voting Rights Act, per Gingles, requires the same plaintiff to establish a minority coalition. 478

 U.S. at 50–51. The Court must determine whether Kumar entered into the waters of third-party

 standing by offering Gingles evidence relating to a minority coalition of African Americans,

 Hispanics, and Asians when he, as the sole-plaintiff, is Indian-American. While the Court is

 unaware of any precedent encompassing a sole plaintiff challenging an election system via

 evidence of a multiple minority group coalition, the Court is of the opinion that Kumar nonetheless

 established standing to proceed with his claim.

         First, the Voting Rights Act does not require a class action for a plaintiff to proceed with a

 claim. 52 U.S.C. § 10302, formerly 42 U.S.C. § 1973(a), provides, in relevant part, that the

 Attorney General or “an aggrieved person” may institute a “proceeding under any statute to enforce

 the voting guarantees of the Fourteenth or Fifteenth Amendment . . . .” An “aggrieved person” is



                                                   12
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 13 of 103 PageID #: 3132



 defined as a voter “whose rights have allegedly been denied or impaired.” ) Veasey, 29 F. Supp.

 3d at 908–09 (citing Roberts v. Wamser, 883 F.2d 617, 621 (8th Cir. 1989)). The use of the

 singular term, “person,” denotes that a collective group of similarly situated individuals, or

 “persons,” is not statutorily required to maintain an action under the Voting Rights Act. See

 Person, WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY (1976) (defining person as “an

 individual human being”); see also Person, THE RANDOM HOUSE COLLEGE DICTIONARY (1973)

 (defining person as “a human being”). A class action is not mandated by the text. Moreover, the

 Court is unaware of any authority which prohibits individual representation in a Voting Rights Act

 case. On the contrary, the Court independently ascertained that individual plaintiffs previously

 brought Voting Rights Act actions absent class actions. See, e.g., Benavidez I, 638 F. Supp. 2d at

 710. And any requirement that multiple plaintiffs of the same minority group must coalesce as a

 class to file suit would be an antithetical requirement that would disserve the overarching purpose

 of the Act—stomping out invidious racial discrimination. A review of the Gingles factors supports

 this conclusion. Under Gingles:

            •   First, the minority group must be able to demonstrate that it is sufficiently large and
                geographically compact to constitute a majority in a single-member district.

            •   Second, the minority group must be able to show that it is politically cohesive. If
                the minority group is not politically cohesive, it cannot be said that the selection of
                a multimember electoral structure thwarts distinctive minority group interests.

            •   Third, the minority must be able to demonstrate that the white majority votes
                sufficiently as a bloc to enable it—in the absence of special circumstances, such as
                the minority candidate running unopposed—usually to defeat the minority’s
                preferred candidate.
 Gingles, 478 U.S. at 50–51. A review of the threshold Gingles factors reveals that a plaintiff must

 necessarily put on evidence of discrimination against the minority group to which they belong to

 demonstrate discrimination against themselves. This evidentiary burden remains whether a



                                                  13
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 14 of 103 PageID #: 3133



 plaintiff is joined by a coalition of similarly situated plaintiffs or is individually representing him-

 or herself.

         Because a class action is not mandated by the Voting Rights Act, it necessarily follows

 that, as in Benavidez I, a sole plaintiff may submit coalition evidence under Gingles absent a

 “coalition of plaintiffs.” 638 F. Supp. 2d at 710. The question, then, becomes the following: How

 does standing jurisprudence limit a sole plaintiff’s ability to submit coalition evidence including

 other minority groups to which the plaintiff does not belong? The Court previously held that

 Kumar would not have standing to represent entire minority groups to which he did not belong—

 i.e., African Americans and Hispanics—if that was what Kumar was attempting to do. Having

 amended his complaint, Kumar now contends that he is attempting to do no such thing; rather,

 Kumar maintains that he only seeks to represent himself. With this Amended Complaint before

 the Court, Kumar asserts that there is no third-party standing issue. Defendants counter, however,

 that Kumar is still asserting the rights and interests of third parties—African Americans and

 Hispanics living within FISD—without those parties’ participation. Because Kumar has not met

 the Kowalski exception to third-party standing, Defendants continue, Kumar’s claims must be

 dismissed for lack of standing. The Court agrees with Kumar that the Court need not dismiss the

 present matter for a third-party standing issue.

         First, Kumar is not asserting standing on behalf of all minority groups; on the contrary,

 Kumar only asserts standing to represent himself. A comparison of Kumar’s First Amended

 Complaint to Kumar’s Second Amended Complaint does well. In Kumar’s First Amended

 Complaint, each allegation revolved around one of two groups: (1) Kumar himself; or (2) Kumar

 along with all African Americans, Hispanics, Asians, and other minorities. Count 1 of Kumar’s

 First Amended Complaint is telling. In Count 1, Kumar originally argued as follows:



                                                    14
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 15 of 103 PageID #: 3134



        55. The allegations set forth in paragraphs 1–52 above are hereby incorporated as if fully
        set forth herein.
        56. Section 2 of the Voting Rights Act prohibits any standard, practice or procedure that
        results in the denial or abridgment of minority voting rights. Specifically, it forbids any
        electoral system that denies African Americans, Hispanics, Asians, and other minority
        groups an opportunity equal to that afforded to other members of the electorate to elect
        representatives of their choice.
        57. FISD’s at-large electoral system for electing its Board unconstitutionally dilutes the
        voting strength of African Americans, Hispanics, Asians, and other minority voting
        populations and is not equally open to participation by FISD’s voters of color. Further,
        the electoral system results in African Americans, Hispanics, Asians, and other minority
        populations having less opportunity than other FISD voters to meaningfully participate in
        the electoral process and to elect representatives of their choice.
        58. The African American, Hispanic, Asian, and other communities of color in FISD are
        sufficiently large, geographically compact, and constitute a politically unified group that
        votes cohesively as a bloc, such that a properly-apportioned single-member electoral
        district can be drawn in which minorities would constitute a majority of eligible voters.
        59. FISD Board elections are characterized by racially-polarized voting in which the
        predominately White voting bloc votes in a way that regularly defeats the candidates of
        choice of African American, Hispanic, Asian, and communities of color and has a chilling
        and discouraging impact on participation from voters of color. Thus, based on the totality
        of past and present circumstances, the FISD electoral system impermissibly dilutes the
        minority vote and stymies that community’s ability to participate fully in the election
        process.
        60. Accordingly, Mr. Kumar requests that the Court issue a declaratory judgment that the
        FISD electoral system violates Section 2 of the Voting Rights Act.
 (Dkt. #23) (emphasis added). In the same First Amended Complaint, however, Kumar asserted

 that he was the sole plaintiff (Dkt. #23). From this muddled Complaint, it was not readily apparent

 whom Kumar was attempting to represent. Kumar’s Second Amended Complaint is void of such

 confusion. In Count One of Kumar’s Second Amended Complaint, for instance, Kumar asserts:

        55. The allegations set forth in paragraphs 1–54 above are hereby incorporated as if fully
        set forth herein.
        56. Section 2 of the Voting Rights Act prohibits any standard, practice or procedure that
        results in the abridgement of a citizen’s voting rights through denying any aggrieved person
        an opportunity equal to that afforded to other members of the electorate to participate in
        the political process and elect representatives of their choice.
        57. Mr. Kumar is a United States citizen and an aggrieved person entitled to the protection
        of the Voting Rights Act. FISD’s at-large system for electing its Board of Trustees violates

                                                 15
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 16 of 103 PageID #: 3135



        the Voting Rights Act by diluting Plaintiff Suresh Kumar’s vote, which denies Mr. Kumar
        an equal opportunity to participate in the political process and elect representatives of his
        choice.
        58. Accordingly, Mr. Kumar requests that the Court issue a declaratory judgment that the
        FISD electoral system violates Section 2 of the Voting Rights Act.
 (Dkt. #81). As evidenced by the amendments to Kumar’s Complaint, Kumar is not asserting that

 he has standing to represent Africans Americans, Hispanics, or even Asians now; rather, he claims

 that his rights have been violated and he simply needs to put on evidence of a minority coalition,

 per Gingles, to protect his rights. The Court is now presented with a single minority plaintiff who

 wishes to put on evidence of how a coalition to which he allegedly belongs to has been affected by

 a purportedly discriminatory electoral system. In other words, Kumar is asserting his own legal

 interests and, as required under Gingles, merely attempting to demonstrate how those personal

 interests were harmed. To do this, Kumar must employ statistical evidence demonstrating that a

 particular coalition exists. While the interplay of prudential third-party standing and the Gingles

 evidentiary burden do not seem compatible at first glance, the two are not mutually exclusive. In

 the end, both Gingles and the third-party standing doctrine must, and indeed can, coexist to permit

 meaningful actions under the Voting Rights Act. This leads the Court to its second finding.

        The third-party standing doctrine and Gingles evidentiary burden coexist because Gingles

 does not require a plaintiff to “rest” his or her claim on the rights of others. This is because Gingles

 is an evidentiary matter, not a standing matter. The Gingles framework sets out a threshold

 evidentiary burden, not a proxy test for standing. Only by equating the two does one make them

 incompatible. By recognizing that Gingles is not requiring a plaintiff to assert the rights of other

 unnamed parties, but rather requiring a plaintiff to offer evidence establishing a minority coalition

 to which he or she belongs, a court can adequately separate the tension between the two legal

 doctrines.   Kowalski supports this conclusion.        In Kowalski, a group of indigent criminal


                                                   16
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 17 of 103 PageID #: 3136



 defendants and criminal attorneys challenged a state court’s practice—and the statute which

 subsequently codified the state court’s practice—of denying the appointment of appellate counsel

 following a plea-based conviction. 543 U.S. at 127–29. On Appeal, the Sixth Circuit barred the

 indigent defendants from proceeding with the lawsuit. Notwithstanding its initial holding, the

 Sixth Circuit held, independently, that the attorneys had third-party standing to assert the indigent

 defendant’s rights. Id. The Sixth Circuit then held that the state statute was constitutional. Id.

 Sitting en banc, the Sixth Circuit reviewed its decision. Ultimately, the Sixth Circuit affirmed its

 third-party standing decision, but reversed course on the merits and found the state statute

 unconstitutional. Id. The Supreme Court subsequently granted certiorari.

        Writing for the majority, Chief Justice Rehnquist held that the attorneys lacked third-party

 standing to assert the rights of the indigent defendants. Id. at 568–69. Applying a two-part test,

 the Court held that the attorneys did not demonstrate a “close relationship” with their alleged

 clients nor demonstrate a hindrance to indigent defendants “advancing their own constitutional

 rights.” Id. More importantly for this Court’s purposes, however, was the Kowalski Court’s

 explanation of the third-party standing doctrine. According to the Supreme Court, the third-party

 standing doctrine:

        assumes that the party with the right has the appropriate incentive to challenge (or not
        challenge) governmental action and to do so with the necessary zeal and appropriate
        presentation. It represents a “healthy concern that if the claim is brought by someone other
        than one at whom the constitutional protection is aimed,” the courts might be “called upon
        to decide abstract questions of wide public significance even though other governmental
        institutions may be more competent to address the questions and even though judicial
        intervention may be unnecessary to protect individual rights.”
 Id. at 129 (internal citations omitted). The underlying purpose of the third-party standing doctrine

 is not implicated here like it was in Kowalski.

        Unlike the Respondents in Kowalski, Kumar is not a third-party attempting to litigate the

 merits of a constitutional protection aimed at a third party. Instead, Kumar is asserting that his

                                                   17
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 18 of 103 PageID #: 3137



 personal constitutional rights have been infringed. The concerns of the Kowalski Court cannot

 reasonably apply here. Surely, a man who claims that he has suffered from voter discrimination

 at the hands of his government will have the “appropriate incentive,” “necessary zeal,” and

 “appropriate presentation” in challenging what he perceives as an affront to his basic, fundamental

 rights as a citizen. Id. Put simply, Kumar does not have to “rest his claim to relief on the legal

 rights or interests of third parties.” Warth, 422 U.S. at 499. It is his rights that Kumar is seeking

 to protect. And the fact that, under the Voting Rights Act and Gingles, Kumar must now offer

 evidence establishing a minority coalition to which he belongs—which necessarily encompasses

 minority groups not present before the Court—does not change the Court’s conclusion. The Court

 is not required to decide an abstract question here; the judiciary is the appropriate governmental

 institution to ferret out statutory violations; and Kumar is the best proponent of his own rights. See

 Kowalski, 543 U.S. at 129. What is more, Kumar is not actively seeking to litigate on behalf of an

 absent subset of people “at whom [the Voting Rights Act] is aimed.” Id. Quite the opposite is

 true. As previously alluded to, the current legal landscape surrounding the enforcement of the

 Voting Rights Act requires Kumar, an “aggrieved person” with constitutional standing, to put forth

 the very evidence which Defendants now fault him for putting forward. It cannot be reasonably

 said that Kumar “rests his claim” on the rights of third parties when the law mandates that Kumar

 meet an evidentiary burden that is, in a sense, concerned with third parties. If Gingles is to so

 intersect with the third-party standing doctrine such that courts read into the Voting Rights Act a

 requirement that a representative from each minority group must be present in litigation to confer

 standing, a new burden will arise, the text of the Voting Rights Act will be effectively amended

 from “aggrieved person” to “aggrieved persons,” and the Act’s individual safeguard will be

 fundamentally eviscerated. Justice—and the Voting Rights Act—demands a different conclusion.



                                                  18
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 19 of 103 PageID #: 3138



           One may query how this conclusion is permitted when it allows for plaintiffs, such as

 Kumar, to bring actions that may not reflect the consensus of the community that he or she claims

 is part of the minority coalition he or she wishes to establish. The answer is this: a minority

 coalition requires cohesion. Should there be members of the community who “do not wish to

 assert [their rights],” Singleton, 428 U.S. at 113–14, those same members may speak out—as many

 did in this action—and condemn the action, and even the plaintiff, as not speaking on their behalf.

 And if that is not convincing, the Court’s conclusion does not require such a proactive stance by

 absent third parties. The defense—again, as occurred here—can proffer evidence that a coalition

 does not exist because of a lack of cohesion. In the end, each community members’ voice will be

 heard, and each plaintiff will still be afforded the opportunity to defend his or her individual rights.

           Having recognized the tension that Gingles and the third-party standing doctrine may elicit,

 the Court holds that the two legal doctrines are separate, compatible, and, in this case, do not

 prevent the Court from exercising jurisdiction. Kumar is not asserting standing on behalf of any

 minority population.        Defendants’ arguments that Kumar lacks standing are therefore

 unpersuasive. Kumar wishes to offer evidence, under Gingles, to establish a minority coalition.

 The Court finds that Kumar has constitutional standing to proceed with his claim and there is no

 third-party standing implicated in this matter. Before the Court can reach the merits of Kumar’s

 claim, however, it must first address the remaining threshold issues: (1) the admissibility of

 exhibits; and (2) the reliability of certain expert reports.

     II.      Admissibility of Exhibits

           The Court must now determine whether to admit certain exhibits that were conditionally

 admitted at trial. Among those exhibits are Plaintiff’s Exhibit 77, Defendants’ Exhibits 3–4, and

 Defendants’ Exhibits 8–13. The Court considers each exhibit below and holds that Plaintiff’s



                                                    19
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 20 of 103 PageID #: 3139



 Exhibit 77 is admitted, Defendants’ Exhibit 3 is stricken, and Defendants’ Exhibits 4 and 8–13 are

 admitted.

             A. Plaintiff’s Exhibit 77

        The Court first considers Plaintiff’s Exhibit 77. At trial, Kumar offered the testimony of

 Mr. Carlos Gallardo (“Mr. Gallardo”). Mr. Gallardo applied for a vacancy on FISD’s Board in

 2014 and sought election to the Board in 2015. Mr. Gallardo was unsuccessful in both attempts.

 On direct examination of Mr. Gallardo, Kumar offered Plaintiff’s Exhibit 77. Plaintiff’s Exhibit

 77 is comprised of: (1) Mr. Gallardo’s Form of Interest for the Frisco ISD Board of Trustees—i.e.,

 his application to fill the 2014 vacancy; (2) an email correspondence—between Mr. Gallardo and

 Assistant to the Superintendent and Board of Trustees, Beverly Brunson (“Ms. Brunson”)—

 regarding a Dallas Morning News request for the Forms of Interest for each applicant; and (3) an

 email entitled “FISD Board of Trustees” which stated the Board’s choice for the position

 (Plaintiff’s Exhibit 77).   Defendants objected to Plaintiff’s Exhibit 77 as hearsay.        More

 specifically, Defendants claimed that the emails contained conversations between individuals not

 present at trial. The Court instructed Defendants that it did not see how Plaintiff’s Exhibit 77

 constituted hearsay when the emails contained within Plaintiff’s Exhibit 77 were FISD documents

 sent by FISD employees. Without further elaboration by Defendants, the Court conditionally

 admitted Plaintiff’s Exhibit 77. The Court then instructed Defendants that the Court would fully

 admit Plaintiff’s Exhibit 77 post-trial if Defendants failed to establish that the emails were not

 FISD documents. Because Defendants failed to offer any argument that these documents are not

 FISD documents, the Court overrules Defendants’ objection and admits Plaintiff’s Exhibit 77.

        The Federal Rules of Evidence dictate that hearsay is not admissible unless it falls within

 an exception established by a rule or statute. FED. R. EVID. 802. Hearsay is “a statement that: (1)



                                                 20
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 21 of 103 PageID #: 3140



 the declarant does not make while testifying at the current trial or hearing; and (2) a party offers

 in evidence to prove the truth of the matter asserted in the statement.” FED. R. EVID. 801. An

 opposing party’s statement, however, is excluded from the definition of hearsay when the

 “statement is offered against an opposing party and: (A) was made by the party in an individual or

 representative capacity.” FED. R. EVID. 801(d)(2)(A).

        Here, Defendants claim, without further elaboration, that Plaintiff’s Exhibit 77 is offered

 to prove the truth of the matter asserted. Further, Defendants assert that Plaintiff’s Exhibit 77 is

 an out-of-court statement because the Exhibit includes, in part, an email chain between multiple

 individuals not present at trial. Plaintiff’s Exhibit 77 is not hearsay. The emails included in

 Plaintiff’s Exhibit 77 are emails between Mr. Gallardo and Ms. Brunson. Ms. Brunson is serving

 in her role as Assistant to the Superintendent and Board of Trustees when emailing Mr. Gallardo.

 Indeed, Ms. Brunson’s signature in the “FISD Board of Trustees” email, which rejected Mr.

 Gallardo’s application, shows as follows: “Sincerely, FISD Board of Trustees” (Plaintiff’s Exhibit

 77). Nevertheless, Defendants object and claim that these emails are hearsay. Defendants are

 incorrect. These emails are statements made by FISD’s Board through the Board’s Secretary. One

 of the emails officially notified Mr. Gallardo that the Board was releasing his Form of Interest to

 the Dallas Morning News. The other email notified Mr. Gallardo that the Board was selecting

 another applicant for the 2014 vacancy. Both emails necessarily constitute statements made by

 the Board in its official capacity. Therefore, the emails fall outside the scope of Rule 801’s

 definition of hearsay. See FED. R. EVID. 801(d)(2)(A). Defendants’ objection is accordingly

 overruled, and Plaintiff’s Exhibit 77 is admitted.




                                                 21
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 22 of 103 PageID #: 3141



            B. Defendants’ Exhibit 3

        The remaining exhibits the Court must consider are, to some degree, connected.

 Defendants’ Exhibit 3 is the Supplemental Expert Report of Dr. Peter Morrison (“Dr. Morrison”)

 (“Morrison’s Supplemental Expert Report”). Defendants’ Exhibits 4 and 8–13 are a set of maps

 that Ms. Lori Wassam (“Ms. Wassam”), FISD’s internal demographer, created (hereinafter, the

 “Wassam Exhibits”). While the Wassam Exhibits are used in Morrison’s Supplemental Expert

 Report, they are also independently offered. The Court considers Defendants’ Exhibit 3 first, then

 considers Defendants’ Exhibit 4 and 8–13. The procedural history concerning Defendants’ Exhibit

 3 is as follows.

        On March 17, 2020, Kumar filed Plaintiff’s Objections to Defendants’ Exhibits and

 Witnesses in the Joint Final Pre-Trial Order (Dkt. #79). In his Non-Motion, Kumar objected to

 the admission of, among other things, Morrison’s Supplemental Export Report (Dkt. #79).

 Defendants responded on March 25, 2020, by filing Defendants’ Response to Plaintiff’s

 Objections to Defendants’ Exhibits and Witnesses in the Joint Final Pre-Trial Order (Dkt. #84).

 At the Court’s Final Pretrial Conference, the Court heard arguments from both parties regarding

 whether the Court should admit Morrison’s Supplemental Expert Report (Dkt. #96). The Court

 instructed the parties that if Morrison’s Supplemental Expert Report was truly a supplement, the

 Court would admit it; however, if the Report was not a supplement, the Court would strike it

 (Dkt. #96). The parties were further instructed that if they ultimately decided to offer the Report,

 Defendants should offer Morrison’s Supplemental Expert Report at trial and the Court would then

 hear arguments on its admissibility (Dkt. #96). The Court reiterated that it would hold the experts

 to the opinions within their reports (Dkt. #96). Finally, the Court ordered Defendants to produce

 any documents supporting Morrison’s Supplemental Expert Report (Dkt. #96).



                                                 22
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 23 of 103 PageID #: 3142



        At trial, Defendants offered Morrison’s Supplemental Expert Report (Defendants’ Exhibit

 3) during their case-in-chief to argue, among other things, that Kumar could not establish a voting

 dilution claim. Kumar objected and claimed that Morrison’s Supplemental Expert Report was not

 a supplement. Rather, Kumar maintained that Morrison’s Supplemental Expert Report was an

 untimely new report masquerading as a “supplement” to the Expert Report of Peter Morrison

 (“Morrison’s Initial Expert Report”) (Defendants’ Exhibit 2). Finding it necessary to compare the

 two Reports, the Court conditionally admitted Defendants’ Exhibit 3 and stated that it would

 determine the admissibility of Morrison’s Supplemental Expert Report post-trial.            Having

 reviewed Morrison’s Initial Expert Report, Morrison’s Supplemental Expert Report, and the

 governing Scheduling Order, the Court agrees with Kumar that Morrison’s Supplemental Expert

 Report should be stricken.

        Federal Rule of Civil Procedure 26(a) requires the production of certain initial disclosures.

 Rule 26(e) then imposes a duty to supplement Rule 26(a) disclosures when it states:

        (e) Supplementing Disclosures and Responses.
        (1) In General. A party who has made a disclosure under Rule 26(a)—or who has
        responded to an interrogatory, request for production, or request for admission—must
        supplement or correct its disclosure or response:
        (A) in a timely manner if the party learns that in some material respect the disclosure or
        response is incomplete or incorrect, and if the additional or corrective information has not
        otherwise been made known to the other parties during the discovery process or in writing;
        or
        (B) as ordered by the court.
        (2) Expert Witness. For an expert whose report must be disclosed under Rule 26(a)(2)(B),
        the party’s duty to supplement extends both to information included in the report and to
        information given during the expert’s deposition. Any additions or changes to this
        information must be disclosed by the time the party’s pretrial disclosures under Rule
        26(a)(3) are due.
 FED. R. CIV. P. 26(e). Parties must make these expert-witness disclosures within the deadlines set

 by the Court’s Scheduling Order. State Auto. Mut. Ins. Co. v. Freehold Mgmt., Inc., 2019 WL


                                                 23
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 24 of 103 PageID #: 3143



 1436659, at *21 (N.D. Tex. Mar. 31, 2019) (citing FED. R. CIV. P. 26(a)(2)(D)). Per Rule 26(a)(2),

 parties “must supplement these disclosures when required under Rule 26(e).” FED. R. CIV. P.

 26(a)(2). For expert witnesses, this means that “[a]ny additions or changes [to an expert’s report

 or the information given during an expert’s deposition] must be disclosed by the time the party’s

 pretrial disclosures under Rule 26(a)(3) are due.” FED. R. CIV. P. 26(e)(2). Pretrial disclosures

 must be made at least 30 days prior to trial “unless the Court orders otherwise.” FED. R. CIV. P.

 26(a)(3)(B) (emphasis added). With that being said, “[a] district court may grant a party leave to

 supplement an expert’s report after the deadline in the scheduling order has expired, but only if

 good cause is shown under Rule 16(b).” Freehold Mgmt., 2019 WL 1436659, at *21.

        The Court considers the same four factors under Rule 16(b) that it considers under Rule

 37(c). See Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir. 1990). Under Rule 37(c), “[i]f

 a party fails to provide information or identify a witness as required by Rule 26(a) or (e), the party

 is not allowed to use that information or witness to supply evidence on a motion, at a hearing, or

 at a trial unless the failure was substantially justified or harmless.” Torres v. City of San Antonio,

 2014 WL 7339122, at *1 (W.D. Tex. Dec. 23, 2014). When evaluating whether a violation of

 Rule 26 is harmless for purposes of Rule 37(c)(1), the Court looks to four factors: (1) the

 explanation for the failure to disclose; (2) the importance of the testimony/evidence; (3) potential

 prejudice to the opposing party in allowing the testimony/evidence; and (4) the possibility of a

 continuance to cure such prejudice. Torres, 2014 WL 7339122, at *1; Hamburger v. State Farm

 Mut. Auto Ins. Co., 361 F.3d 875, 883 (5th Cir. 2004).

        Here, the Court’s Scheduling Order required the parties to provide a Joint Final Pretrial

 Order on February 28, 2020 (Dkt. #21). A trial date was initially set between May 1, 2020, and

 May 29, 2020 (Dkt. #21). Finally, the same Scheduling Order required Defendants to submit any



                                                  24
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 25 of 103 PageID #: 3144



 expert reports by October 17, 2019 (Dkt. #21). On November 7, 2019, pursuant to an agreement

 between Defendants and Kumar extending the expert report deadline, Defendants filed

 Defendants’ Disclosure of Expert Witnesses (Dkt. #45). Attached as Exhibit A to Defendants’

 Disclosure was Morrison’s Initial Expert Report (Dkt. #45, Exhibit A) (hereinafter cited as,

 “Defendants’ Exhibit 2”). Morrison’s Initial Expert Report is ten pages, includes one table (“Table

 1”), no maps, and a one-page appendix further detailing Table 1 (Defendants’ Exhibit 2). On

 February 27, 2020, one day before the parties were to file a Joint Final Pretrial Order, Defendants

 produced Morrison’s Supplemental Expert Report (Defendants’ Exhibit 3).                  Morrison’s

 Supplemental Expert Report is twenty pages, contains thirteen maps, and is grounded in the

 purported need for further demographic evaluation. Having reviewed both reports, the Court finds

 it appropriate to strike Morrison’s Supplemental Expert Report because: (1) the Report is untimely;

 and (2) Defendants have not established good cause for the Court to grant leave under Rule 16(b).

        Morrison’s Supplemental Expert Report is untimely. Defendants claim that the Report is

 timely because it was filed more than 30 days prior to trial. Defendants are mistaken. Thirty days

 prior to the trial date is not the operative deadline in this matter. Under Rule 26(a)(3)(B), the

 operative deadline for supplementing an expert report is 30 days prior to trial absent a court order.

 In other words, the 30-day limit is a default subject to amendment by court order. Here, the Court

 ordered all expert reports to be filed by October 17, 2019. Any filing after said date—save the

 agreed-upon extension of the original date to November 7, 2019—required leave of court. See

 FED. R. CIV. P. 26(a)(3)(B). Defendants did not seek leave of court. Instead, Defendants

 unilaterally submitted Morrison’s Supplemental Expert Report the night prior to the deadline to

 submit the Joint Final Pretrial Order. Morrison’s Supplemental Expert Report is consequently




                                                  25
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 26 of 103 PageID #: 3145



 untimely. As such, Defendants must carry their burden under Rule 16(b) and establish good cause

 for the Court to grant leave for this supplement. Defendants have not carried their burden.

        The Court finds that leave should not be granted because Morrison’s Supplemental Expert

 Report is a new expert report premised upon new opinions and conclusions based on facts available

 to Defendants “from the start of the case.” Newberry v. Disc. Waste, Inc., 2020 WL 363775, at *2

 (E.D. Tex. 22, 2020). A review of the Rule 16(b) factors supports the Court’s conclusion.

                i.      The Explanation for the Failure to Disclose

        Defendants maintain that Morrison’s Supplemental Expert Report was filed to respond to

 the deposition of Mr. David Ely (“Mr. Ely”)—one of Kumar’s experts. Defendants assert that it

 was only possible for them to issue this supplement post-deposition when they became aware of a

 need to respond to certain testimony. The Court is unconvinced.

        As previously discussed, the federal rules allow experts to supplement expert reports to

 account for otherwise incomplete reports. See FED. R. CIV. P. 26(e)(2). Supplemental disclosures,

 however, “are not intended to provide an extension of the deadline by which a party must deliver

 the lion’s share of its expert information.” In re Complaint of C.F. Bean L.L.C., 841 F.3d 365,

 371 (5th Cir. 2016) (citing Sierra Club, Lone Star Chapter v. Cedar Point Oil Co., 73 F.3d 546,

 571 (5th Cir. 1996)). In keeping with this principle, supplemental disclosures are only permissible

 as a means of “correcting inaccuracies[] or filling the interstices of an incomplete report based on

 information that was not available at the time of the initial disclosure.” Diaz v. Con-Way

 Truckload, Inc., 279 F.R.D. 412, 421 (S.D. Tex. 2012) (citing Cook v. Rockwell Int’l Corp., 580

 F. Supp. 2d 1071, 1169 (D. Colo. 2006)) (emphasis in original).

        On cross examination, Dr. Morrison testified that, in his initial expert report, he failed to

 review whether the proffered illustrative district (hereinafter “Kumar’s Illustrative District” or



                                                 26
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 27 of 103 PageID #: 3146



 “District”) respected communities of interest because he was unaware that such analysis was

 customary (TR4: 144–45).10 Following Defendants filing Morrison’s Initial Expert Report,

 Defense Counsel notified Dr. Morrison that Texas law existed which bore directly on respecting

 communities of interest in the rendering of illustrative districts. Consequently, following the

 discussion of communities of interest at Mr. Ely’s deposition, Dr. Morrison requested more

 information from FISD so he could offer a “supplement” to his initial report. Dr. Morrison

 admitted that the only reason the supplement was necessary was because he did not see the

 relevance of a communities of interest analysis when he constructed his initial report. Indeed, Dr.

 Morrison testified that his supplement was not predicated upon the existence of some new facts.

 The supplement was merely required because Dr. Morrison was unaware of law that existed prior

 to the filing of his initial report—law that was made known to him by Defense Counsel. With

 these underlying facts, it is apparent that Dr. Morrison was not attempting to correct an inaccuracy

 nor complete an outstanding issue in his report. See Diaz, 279 F.R.D. at 421. Dr. Morrison was

 instead taking a second crack at his report utilizing information available at the time of his initial

 disclosure as Diaz forbids. Id. This factor weighs against permitting Defendants’ untimely filing.

                  ii.     The Importance of the Testimony/Evidence

         Defendants claim that Morrison’s Supplemental Expert Report is important because it

 rebuts the expert opinions Kumar proffered.                Kumar offers no counterargument as to the

 importance of the Report. Any such argument would be unconvincing regardless. As will be

 discussed below, Morrison’s Supplemental Expert Report offers new conclusions based upon new

 information—albeit, information that previously existed—which could strengthen FISD’s defense.

 It would blink reality for the Court not to find Morrison’s Supplemental Expert Report as an


 10
   “TR” refers to Trial Transcript, 4 means day four, and 144–45 signifies the page numbers where the information
 can be found. Each transcript cite follows this pattern.

                                                       27
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 28 of 103 PageID #: 3147



 important piece of potential testimony. As such, this factor weighs in favor of permitting

 Defendants’ untimely filing.

                iii.    The Potential Prejudice to the Opposing Party in Allowing the
                        Testimony/Evidence
        The potential prejudice to Kumar in allowing Morrison’s Supplemental Expert Report

 convinces the Court that the Report, irrespective of its importance, must be stricken. A comparison

 of Morrison’s Initial Expert Report to Morrison’s Supplemental Expert Report evidences why the

 Court’s conclusion is necessitated.

        In Morrison’s Initial Expert Report, Dr. Morrison claims that, among other things, Mr. Ely:

 (1) employed an unreliable hybrid methodology for determining the minority citizen voting age

 population; (2) cannot accurately distinguish Asian from non-Asian registered voters; (3) proffered

 a report that includes “logical mismatches between the number of persons 18 and older (in 2010)

 and his estimates of the number of citizens 18 and older (in years thereafter)”; (4) failed to use the

 Iterative Proportional Fitting method for disaggregating and reaggregating census block data; (5)

 misapplied the Lauderdale-Kestenbaum Asian surname lists which resulted in, at best, a

 “guesstimate” of the actual number of Asian voters in the District; and (6) damaged the reliability

 of Dr. Kenneth Mayer’s (“Dr. Mayer”) expert report which relied upon the estimates provided by

 Mr. Ely (Defendants’ Exhibit 2). In contrast to Morrison’s Initial Expert Report, Morrison’s

 Supplemental Expert Report asserts that: (1) Mr. Ely has not satisfied the first Gingles factor

 because he failed to respect traditional redistricting principles—such as maintaining communities

 of interest and traditional boundaries; (2) Mr. Ely disregarded the most obvious communities of

 interests in creating Kumar’s Illustrative District when he split numerous existing school

 attendance zones and local neighborhoods within FISD; (3) Kumar’s Illustrative District, as it

 stands, makes it mathematically impossible to draw a properly apportioned remedial proposal


                                                  28
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 29 of 103 PageID #: 3148



 which allows for seven districts; and (4) Kumar’s Illustrative District fails to satisfy Gingles

 because it offers no lawful remedy under the first Gingles factor (Defendants’ Exhibit 3).

        As evidenced by a comparison of the two reports, Morrison’s Supplemental Exhibit Report

 presents new conclusions and opinions centered around Dr. Morrison’s new understanding of

 communities of interest analyses within the Fifth Circuit. Permitting Defendants to offer this new

 report as a “supplement” would prejudice Kumar. To be sure, Kumar lacked the appropriate time

 to properly consider the new report and prepare an adequate rebuttal due to Defendants’ untimely

 production of Morrison’s Supplemental Expert Report. Striking a report for these circumstances

 is not unheard of. On the contrary, courts within the Fifth Circuit recognize that making untimely,

 substantive changes to expert reports presents real prejudice to the other side, and courts routinely

 disallow litigants from making untimely disclosures. See, e.g., Reliance Ins. Co. v. La. Land &

 Expl. Co., 110 F.3d 253, 257–58 (5th Cir. 1997) (finding no abuse of discretion where the district

 court “concluded that ‘[t]o allow plaintiff to add more material now and create essentially a new

 report would prejudice the defendants, who would then have to get an expert to address these last-

 minute conclusions . . . .’”); see also Alexander J. Chern, “Hybrid Witnesses” Are Not Entitled to

 “Hybrid Rules”, 38 REV. LITIG. 333, 348 (2019) (internal quotations omitted) (“Disclosure of

 expert witnesses is more than mere procedure: The advance disclosure concerning expert witnesses

 protects the opposing party. Having received pretrial notice, the opposing party can prepare to

 respond to the expert testimony.”) (quoting Anne Bowen Poulin, Experience-Based Opinion

 Testimony: Strengthening the Lay Opinion Rule, 39 PEPP. L. REV. 551, 576 (2012)). Defendants’

 attempt to make untimely, substantive changes to their expert report likewise threatens to prejudice

 Kumar. See Reliance, 110 F.3d at 257–58 (examining and affirming the district court’s decision




                                                  29
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 30 of 103 PageID #: 3149



 to deny a motion to file a supplemental expert report). The Court finds this factor favors striking

 Morrison’s Supplemental Expert Report.

                   iv.     The Possibility of a Continuance to Cure Such Prejudice

           Finally, it is readily apparent that the possibility of a continuance to cure any prejudice that

 might befall Kumar has come and gone. A continuance is simply not a viable option. See Reliance,

 110 F.3d at 258 (“District judges have the power to control their dockets by refusing to give

 ineffective litigants a second chance to develop their case.”) (citation omitted); State Auto., 2019

 WL 1436659, at *26. Accordingly, these factors weigh against allowing Defendants’ untimely

 filing.

           Because three of the four good cause factors weigh against allowing Defendants to file

 their untimely expert report, Defendants’ Exhibit 3 is hereby stricken.

               C. Defendants’ Exhibits 4 and 8–13

           The Court is finally presented with Defendants’ Exhibits 4 and 8–13. As previously

 discussed, the Court heard argument surrounding Plaintiff’s Objections to Defendants’ Exhibits

 and Witnesses in the Joint Final Pre-Trial Order (Dkt. #79) at the Court’s Final Pretrial Conference

 (Dkt. #96). In addition to considering the admissibility of Morrison’s Supplemental Expert

 Report, the Court also considered whether the Court should independently admit the Wassam

 Exhibits (Dkt. #96). After hearing arguments from both parties, the Court granted Kumar leave to

 depose Ms. Wassam to properly prepare for trial (Dkt. #96). The Court also permitted the parties

 to resume discovery and ordered that any documents supporting these opinions or exhibits be

 produced immediately (Dkt. #96). Any objections to the Wassam Exhibits, the Court concluded,

 were to be raised at trial (Dkt. #96).




                                                     30
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 31 of 103 PageID #: 3150



        Defendants first witness at trial was Ms. Wassam. On direct, Ms. Wassam testified that

 she currently serves as the internal demographer for FISD and created each of the relevant exhibits

 for Defendants. Ms. Wassam explained that she relied upon Kumar’s Illustrative District to create

 these exhibits. Specifically, Ms. Wassam elaborated that she superimposed the Illustrative District

 over various FISD graphics to demonstrate how the Illustrative District affected certain

 communities of interest. Kumar objected claiming that the Wassam Exhibits were untimely.

 Defendants disagreed and claimed that the Wassam Exhibits were produced as soon as they were

 created. Defendants further countered that Defendants timely disclosed Ms. Wassam as a lay

 witness who had knowledge regarding communities of interest in FISD. The Court ultimately

 agrees with Defendants, and for the reasons discussed below, overrules Kumar’s objection.

        The Wassam Exhibits are untimely.         The Court’s Scheduling Order mandated that

 discovery “shall” be completed by December 26, 2019. Nonetheless, Defendants produced the

 Wassam Exhibits on February 27, 2020—one day before the Joint Final Pretrial Order was due.

 Without leave of Court—which Defendants did not request—Defendants production of the

 Wassam Exhibits is untimely. With that being said, the Court finds that Defendants have

 established good cause to admit the evidence under Rule 37(c).

                i.     The Explanation for the Failure to Disclose

        Defendants maintain that the Wassam Exhibits were produced as soon as they were created.

 Notably, Ms. Wassam and Defense Counsel contradicted one another in their representations to

 the Court on when the Wassam Exhibits were created. The Court takes Defense Counsel’s

 assertion, as an Officer of the Court, that he produced the Wassam Exhibits as soon as he obtained




                                                 31
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 32 of 103 PageID #: 3151



 them as true. While Defendants ideally should have created the Exhibits earlier, the Court finds

 this factor neutral, or, at worst, slightly disfavoring admittance.

                ii.     The Importance of the Testimony/Evidence

        The Wassam Exhibits aid the Court in understanding the demographics of the FISD

 community. Further, the Exhibits allow the parties to flesh out the testimony of each expert—

 whether on direct or cross examination—to allow the Court to make an educated decision in a

 complex, statistic-heavy case. This factor weighs in favor of admitting the Wassam Exhibits.

                iii.    The Potential Prejudice to the Opposing Party in Allowing the
                        Testimony/Evidence
        The potential prejudice to Kumar is minimal. At the Court’s Final Pretrial Conference, the

 Court granted Kumar leave to depose Ms. Wassam to fully understand, and prepare for, the

 Wassam Exhibits. The Court further ordered that Defendants produce any relevant documents

 underlying Morrison’s Supplemental Expert Report or the Wassam Exhibits. Importantly, the

 Wassam Exhibits were not created by an expert. Ms. Wassam is a lay witness who superimposed

 Kumar’s Illustrative District over a variety of previously produced maps held by FISD. The

 Wassam Exhibits do not include any conclusions, statistics, or opinions; they are simply maps.

 Unlike Morrisons’ Supplemental Expert Report, which would require a great deal of time,

 resources, and expert analysis to adequately prepare a rebuttal for, the Wassam Exhibits could be

 adequately addressed through a deposition and minimal expert review. Because the Court granted

 Kumar leave to depose Ms. Wassam to account for any prejudice, and the Wassam Exhibits—

 independent of Morrison’s Supplemental Expert Report—are not offered as expert testimony, the

 Court finds this factor favors admitting the Wassam Exhibits.




                                                   32
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 33 of 103 PageID #: 3152



                    iv.     The Possibility of a Continuance to Cure Such Prejudice

             The possibility of a continuance to cure any prejudice that might befall Kumar has come

 and gone. What is more, the Court already mitigated the possibility of prejudice by permitting

 Kumar to depose Ms. Wassam prior to the commencement of trial. Having considered each of the

 above factors, the Court finds that the Wassam Exhibits should be admitted. Kumar’s objections

 as to each Exhibit are consequently overruled.11

      III.      Reliability of Mr. Ely’s Methodology

             The Court is next tasked with determining whether Kumar’s experts employed reliable

 methods when producing their opinions. The Court finds Mr. Ely’s methods are all acceptable

 save his reliance on the Lauderdale & Kestenbaum List of Asian Surnames which is unreliable and

 his probabilistic estimate of African American voter turnout which goes to the weight of the

 evidence, not its admissibility

             On September 26, 2019, Kumar filed the Expert Report of David Ely (the “Ely Report”)

 (Dkt. #34) (hereinafter cited as, “Plaintiff’s Exhibit 1”). In the Ely Report, Mr. Ely: (1) constructed

 an illustrative district; and (2) provided Dr. Mayer with a working data set for the second and third

 Gingles factors. In Section C of the Ely Report, Mr. Ely discussed the methodology he employed

 to construct Kumar’s Illustrative District. Mr. Ely used 2010 Census PL94-171 data (“2010

 Census data”) and the American Community Survey’s (“ACS”) 2017 five-year data set (“2013-

 2017 ACS data”) to construct the illustrative district. Because the 2010 Census only provides

 citizen voting age population (“CVAP”) data at the Block Group level, Mr. Ely estimated the




 11
   The Court acknowledges Kumar’s objection that the Wassam Exhibits are inaccurate. But Ms. Wassam is not an
 expert in this case, she is a lay witness. The Court will therefore consider Kumar’s objections as weight objections,
 not admissibility objections.

                                                          33
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 34 of 103 PageID #: 3153



 African American and Hispanic share of CVAP at the Census Block (“Census Block”) level.12

 The Ely Report also stated, which will be discussed further below, that Mr. Ely’s illustrative district

 analysis included “a breakdown of registered voters as described above” (Plaintiff’s Exhibit 1).

 This final statement references Section A of Mr. Ely’s Findings and Analysis which is entitled

 “Registered Voter Analysis.”

          In Section A, Mr. Ely discussed the methodology used to provide Dr. Mayer with a working

 data set for Dr. Mayer’s election polarization analysis. Mr. Ely used the Census Bureau’s List of

 Spanish Surnames and the Diane S. Lauderdale and Bert Kestenbaum Asian surname list

 (“Lauderdale & Kestenbaum List of Asian Surnames”)13 to estimate each ethnicity’s share of total

 voters in a given precinct. For African American surnames, Mr. Ely overlaid precinct geography

 over census geography to “produce estimates of CVAP composition for each precinct” (Plaintiff’s

 Exhibit 1). After determining which eligible voters did not have Spanish or Asian surnames, Mr.

 Ely used CVAP data to estimate the probability that the voter was African American.14

          In the end, Mr. Ely created a proposed single-member district with a “combined Minority

 (including Multi-race and Other race) population of 55.2%, and a combined [CVAP] of 51.2%”



 12
    “Blocks (Census Blocks) are statistical areas bounded by visible features, such as streets, roads, streams, and railroad
 tracks, and by nonvisible boundaries, such as selected property lines and city, township, school district, and county
 limits and short line-of-sight extensions of streets and roads. Generally, census blocks are small in area; for example,
 a block in a city bounded on all sides by streets . . . .” (Plaintiff’s Exhibit 1) (citing U.S. CENSUS BUREAU, P. L.94-
 171 REDISTRICTING DATA FOR THE YEAR 2010 CENSUS: GEOGRAPHIC TERMS AND CONCEPTS). “Block Groups
 [referred to as “BG” in this footnote] are statistical divisions of census tracts, are generally defined to contain between
 600 and 3,000 people and are used to present data and control block numbering. A block group consists of clusters
 of blocks within the same census tract that have the same first digit of their four-digit census block number . . . . A
 BG usually covers a contiguous area. Each census tract contains at least one BG, and BGs are uniquely numbered
 within the census tract. Within the standard census geographic hierarchy, BGs never cross state, county, or census
 tract boundaries but may cross the boundaries of any other geographic entity.” (Plaintiff’s Exhibit 1) (citing U.S.
 CENSUS BUREAU, P. L.94-171 REDISTRICTING DATA FOR THE YEAR 2010 CENSUS: GEOGRAPHIC TERMS AND
 CONCEPTS).
 13
    Labeling the Asian surname list the “Lauderdale & Kestenbaum List of Asian Surnames” is a bit of a misnomer.
 As will be discussed, Lauderdale and Kestenbaum actually produced 24 lists across the 6 major Asian American
 populations. For simplicity’s sake, however, the Court uses the singular “list” to refer to Lauderdale and
 Kestenbaum’s work in general. The Court discusses individual “lists,” however, when relevant.
 14
    Census data and ACS data include self-identification. Surname registries do not. See TR2: 95–96; 129.

                                                            34
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 35 of 103 PageID #: 3154



 (Plaintiff’s Exhibit 1). Absent the Multi-race and Other-race populations, Kumar’s Illustrative

 District registered a CVAP of 50.03 as seen below in Table 1 of the Ely Report.

                           Table 1: Illustrative District Demographics




        On November 7, 2019, Defendants filed Defendants’ Objections to Plaintiff’s Experts

 (Dkt. #46). Defendants asserted that Mr. Ely’s opinions were unreliable and should be excluded

 (Dkt. #46). More specifically, Defendants claimed that Mr. Ely’s opinions were unreliable

 because Mr. Ely: (1) utilized Hispanic and Asian surname lists which have a high error rate; (2)

 speculated on which voters in FISD are Black; and (3) employed a hybrid methodology to classify

 voters by race/ethnicity (Dkt. #46). On November 21, 2019, Kumar filed Plaintiff’s Response to

 Defendants’ Objections to Plaintiff’s Experts (Dkt. #53). Kumar countered that Defendants were

 mistaken and Mr. Ely’s methodology was reliable (Dkt. #53; Plaintiff’s Exhibit 4; Plaintiff’s

 Exhibit 5). On March 27, 2020, the Court entered its Memorandum Opinion and Order overruling

 Defendants’ Objections (Dkt. #85). In overruling Defendants’ Objections, the Court did not

                                                35
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 36 of 103 PageID #: 3155



 discuss the reliability of Mr. Ely’s methodology. Rather, the Court grounded its holding in the

 Court’s ability to “admit questionable technical evidence [while not giving that evidence] more

 weight than it deserves” (Dkt. #85) (citing Harding v. Cty of Dallas, Tex., 2018 WL 1156561, at

 *1 (N.D. Tex. Mar. 5, 2018) (citing Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000))). The

 Court accordingly proceeded to trial without excluding Mr. Ely’s expert opinions and reserved the

 right to determine the reliability of the evidence post-trial. At trial, Defendants again raised the

 issue of Mr. Ely’s: (1) use of Hispanic and Asian surname lists; (2) purported speculation in

 estimating which voters are Black; (3) use of a supposed “hybrid methodology” to estimate the

 vote share among each ethnic group; and (4) alleged failure to use “best practices” when forming

 Kumar’s Illustrative District. The Court now considers whether the methods Mr. Ely employed

 are reliable.

         Federal Rule of Evidence 702 provides for the admission of expert testimony that assists

 the trier of fact to understand the evidence or to determine a fact in issue. FED. R. EVID. 702. In

 Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court instructed courts to function

 as gatekeepers when determining whether expert testimony should be presented to the jury.

 509 U.S. 579, 590–93 (1993). Courts act as gatekeepers of expert testimony “to make certain that

 an expert, whether basing testimony upon professional studies or personal experience, employs in

 the courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

 relevant field.” Kuhmo Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

         The party offering the expert’s testimony has the burden to prove that: (1) the expert is

 qualified; (2) the testimony is relevant to an issue in the case; and (3) the testimony is reliable.

 Daubert, 509 U.S. at 590–91. A proffered expert witness is qualified to testify by virtue of his or

 her “knowledge, skill, experience, training, or education.” FED. R. EVID. 702. Moreover, to be



                                                  36
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 37 of 103 PageID #: 3156



 admissible, expert testimony must be “not only relevant but reliable.” Daubert, 509 U.S. at 589.

 “This gate-keeping obligation applies to all types of expert testimony, not just scientific

 testimony.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002) (citing Kuhmo, 526 U.S.

 at 147).

         In deciding whether to admit or exclude expert testimony, the Court should consider

 numerous factors. Daubert, 509 U.S. at 594. In Daubert, the Supreme Court offered the following,

 non-exclusive list of factors that courts may use when evaluating the reliability of expert

 testimony: (1) whether the expert’s theory or technique can be or has been tested; (2) whether the

 theory or technique has been subjected to peer review and publication; (3) the known or potential

 rate of error of the challenged method; and (4) whether the theory or technique is generally

 accepted in the relevant scientific community. Id. at 593–94; see also Pipitone, 288 F.3d at 244

 (same). When evaluating Daubert challenges, courts focus “on [the experts’] principles and

 methodology, not on the conclusions that [the experts] generate.” Daubert, 509 U.S. at 595.

         The Daubert factors are not “a definitive checklist or test.” Id. at 593. As the Supreme

 Court has emphasized, the Daubert framework is “a flexible one.” Id. at 594. The test for

 determining reliability can adapt to the particular circumstances underlying the testimony at issue.

 Kuhmo, 526 U.S. at 152. The decision to allow or exclude experts from testifying under Daubert

 is committed to the sound discretion of the district court. St. Martin v. Mobil Expl. & Producing

 U.S., Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citations omitted).

         Defendants challenge four of Mr. Ely’s methods. The Court considers each method

 separately.15




 15
   Boilerplate objections not renewed at trial are denied. See United My Funds, LLC v. Perera, 2020 WL 1225042, at
 *5 (E.D. Tex. 2020) (stating that the Court denies boilerplate objections universally).

                                                        37
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 38 of 103 PageID #: 3157



            A. Hispanic & Asian Surnames

        Defendants first challenge Mr. Ely’s use of Hispanic and Asian surname data in his report.

 Before considering whether the use of such data is reliable, the Court finds it prudent to discuss

 how Mr. Ely used the surname data.

        Mr. Ely utilized Hispanic and Asian surname data to construct a data set that Dr. Mayer

 could use for his election polarization analysis. While the Ely Report states that Mr. Ely used

 surname data to construct an illustrative district, that statement has since been corrected. Mr. Ely

 provided a Declaration, now Plaintiff’s Exhibit 4, which clarified that the mention of surname data

 in Section C of his Report was inadvertently included. Any reference to Section A in Section C

 should thus be disregarded because Mr. Ely’s illustrative district analysis “did not include a review

 of any voter registration list” (Plaintiff’s Exhibit 4). The exclusion of surname data in the

 construction of Kumar’s Illustrative District was reiterated at trial:

        Q. In creating your illustrative district, you only used census and ACS data to identify the
        CVAP of Asians, Blacks and Hispanics in Frisco ISD, is that correct?
        A. That’s correct.
        Q. But instead of just using census data, like you did to create your district, you used
        surnames for Asians and Hispanics from a list of registered voters, combined with census
        and ACS CVAP data for Blacks to create the database for Dr. Mayer to use for his analysis,
        correct?
        A. Correct.

 (TR2: 92). As evidenced, Mr. Ely’s use of Hispanic and Asian surname data was limited to

 constructing a working data set for Dr. Mayer. With the scope of Mr. Ely’s surname use

 understood, the Court turns to the reliability of each data set.

                        i.      Census Bureau’s List of Spanish Surnames
        Defendants argue that Mr. Ely’s opinions are, in part, unreliable due to his use of the

 Census Bureau’s List of Spanish Surnames. Defendants’ objection is directed toward the data that


                                                   38
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 39 of 103 PageID #: 3158



 underlies Dr. Mayer’s opinions as to the second and third Gingles factors. The Court recognizes

 that the use of surname registries is questionable and entitled to lesser weight. Nevertheless, the

 Court finds that Kumar has demonstrated that the data Mr. Ely used to construct Dr. Mayer’s data

 set is sufficiently probative. The Court consequently declines to exclude Dr. Mayer’s testimony

 and instead permits the testimony while affording the evidence he relies upon reduced weight.

        In the Fifth Circuit, there is a preference for experts to utilize Census data in voting rights

 cases. See Reyes, 2008 WL 4791498, at *9. Census data, however, is not always used. In its

 place, experts sometimes use Spanish surnames as a surrogate for Hispanic origin. See Clements,

 986 F.2d at 774, 868–73. The Fifth Circuit is dubious, at best, when it comes to the use of surname

 registries. Indeed, the Fifth Circuit has stated that the use of Spanish surname registration: (1)

 tends to “misidentify Hispanic persons as non-Hispanic and vice-versa”; (2) is “novel”; (3) is

 “highly problematic”; and (4) is “disfavored.” Rodriguez v. Bexar County, 385 F.3d 853, 867 n.18

 (5th Cir. 2004) (citing United States v. Alamosa Cnty., 306 F. Supp. 2d 1016, 1022 (D. Colo. 2004)

 (Krieger, J.)). The Fifth Circuit concluded that “census data based upon self-identification

 provides the proper basis for analyzing Section 2 vote dilution claims in the future.”             Id.

 Nonetheless, an expert’s use of Spanish surname registration is not per se fatal. Id. Should the

 party offering the evidence demonstrate a “strict showing of probativeness,” a court may rely upon

 the evidence while affording the evidence “reduced weight” and noting “that self-identification

 data provides a more reliable means of determining ethnicity.” Id. (citing Alamosa Cnty., 306 F.

 Supp. 2d at 1022); see also Reyes, 2008 WL 4791498, at *9 (requiring the SSRV data utilized by

 the TLC to be “sufficiently probative” before it could be considered by the court).

        Surname registries are not the only tools that courts, at times, permit experts to consider.

 For instance, some courts find ACS CVAP data sufficiently probative to be considered. ACS



                                                  39
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 40 of 103 PageID #: 3159



 CVAP data is found, at times, to be sufficiently probative because: (1) “the Census Bureau no

 longer collects [CVAP] data on the official Census forms”; and (2) “ACS data is perhaps the best

 measure of citizen voting age data currently available; it is collected by the Census Bureau and the

 Census Bureau’s publication of and reliance on ACS data ‘suggests that the Bureau considers ACS

 data reliable and intends for it to be relied upon in decisions such as Voting Rights Act

 compliance.’” Rodriguez v. Harris Cnty., Tex., 964 F. Supp. 2d 686, 727–28 (S.D. Tex. 2013)

 (“In this case, the Court finds the ACS data sufficiently probative on the issue of [CVAP].”); see

 also Harding v. Cnty. Of Dallas, Tex., 336 F. Supp. 3d 677 (N.D. Tex. 2018) (same); Fabela v.

 City of Farmers Branch, 2012 WL 3135545, at *4–8 (N.D. Tex. Aug. 2, 2012) (same); Benavidez

 I, 638 F. Supp. 2d at 721 (same).

         Before addressing the evidence in question, the Court first considers why Mr. Ely relied

 upon the Census Bureau’s List of Spanish Surnames. Mr. Ely employed surname matching to

 estimate the total Hispanic voting population within Kumar’s Illustrative District. Mr. Ely claimed

 this methodology was required because “voters in [FISD] were not required to self-identify race

 when voting” (Plaintiff’s Exhibit 5). Mr. Ely further clarified that his task in constructing Dr.

 Mayer’s data set was not to estimate the percentage of eligible voters—which would be inadequate

 to analyze election results. Rather, Mr. Ely was tasked with estimating the ethnicity of the actual

 voters in each relevant election. Given his task, Mr. Ely chose to employ the Census Bureau’s List

 of Spanish Surnames rather than ACS CVAP data. 16 According to Mr. Ely, ACS CVAP data is

 directed toward eligible voters which makes it an unreliable source for determining actual voters.

 If Mr. Ely had used ACS CVAP data to determine actual voters, then he would have compiled a

 data set which overestimated the actual voters in each ethnic group examined. And without reliable


 16
    Neither Mr. Ely nor Dr. Morrison discussed why Mr. Ely did not consult Census data from 2010. The Court
 discusses why the use of this data would be, to a degree, unreliable, infra.

                                                    40
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 41 of 103 PageID #: 3160



 turnout rates for each ethnic group to attempt to remedy any inaccuracies, any data set would be

 plagued with inaccuracies. This issue would be further exacerbated by the fact that ACS CVAP

 data is less reliable for smaller geographic precincts. Rather than employ a methodology riddled

 with discrepancies, Mr. Ely opted to consult surname data while looking at the actual voters who

 voted in given precincts to determine the ethnicity of those voters.

        Although Dr. Morrison contends that Mr. Ely should have utilized available ACS CVAP

 data, the Court is satisfied that Mr. Ely’s decision to forgo ACS CVAP data was well-reasoned.

 While Dr. Morrison takes issue with Mr. Ely’s decision to not utilize ACS CVAP data, nothing

 compels an expert to use said data. On the contrary, the Fifth Circuit “has not decided whether the

 five-year aggregation of ACS data is always sufficient to establish the [CVAP].” Rodriguez, 964

 F. Supp. 2d at 727. And courts that have permitted reliance on ACS CVAP data have not indicated

 that it is the only data that may be used. Id. (finding that ACS CVAP data is the “only reliable

 indicia of [CVAP] in the record”) (emphasis added). The Court now looks at how Mr. Ely

 employed his methodology.

        Mr. Ely consulted the Census Bureau’s List of Spanish Surnames, the Lauderdale &

 Kestenbaum List of Asian Surnames, and ACS CVAP data for African American voters—which

 will be discussed in Part IV(B), infra—to code each registered voter based off his or her ethnicity

 within a precinct. Hispanic and Asian voters were coded as either: (1) a Spanish surnamed

 registered voter (“SSRV”); or (2) an Asian surnamed registered voter (“ASRV”) (Plaintiff’s

 Exhibit 1). Mr. Ely then aggregated each registered voter who voted in a given election “to

 produce a count for each precinct in each election of total voters” (Plaintiff’s Exhibit 1). Hence,

 voters were next coded at the precinct-level as: (1) Spanish surnamed voters (“SSV”); or (2) Asian

 surnamed voters (“ASV”). While Mr. Ely’s methods do not include Census or ACS CVAP data,



                                                 41
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 42 of 103 PageID #: 3161



 the Court finds the data produced by Mr. Ely is sufficiently probative such that it may be

 considered.

         The Court reaches its conclusion for a number of reasons. First, like Reyes, this is a case

 that was filed well after the most recent Decennial Census. In Reyes, the case was filed in 2007,

 “many years after the 2000 Census data [was] collected.” Reyes, 2008 WL 4791498, at *9. Here,

 Kumar filed this action in 2019, some nine years post-collection of the 2010 Census data. As

 Reyes recognized, “[c]ourts in the Fifth Circuit have noted that Census data [is] less probative the

 further away from the Census cycle one gets.” Id. (citing Perez v. Pasadena Indep. Sch. Dist., 958

 F. Supp. 1196, 1212–13 (S.D. Tex. 1997)). Second, numerous courts have found the Census

 Bureau’s List of Spanish Surnames sufficiently reliable to consider absent recent Census data. See,

 e.g., Luna v. Cnty. of Kern, 291 F. Supp. 3d 1088, 1119 (E.D. Ca. 2018); Patino v. City of

 Pasadena, 230 F. Supp. 3d 667, 668 (S.D. Tex. 2017), Fabela, 2012 WL 3135545, at *4–8; see

 also Reyes, 2008 WL 4791498, at *9 (“In addition, the evidence shows that the Spanish surname

 list used by the TLC in identifying SSRVs has been published and heavily tested by the U.S.

 Census Bureau.”). Third, Dr. Morrison recognized the Census Bureau’s List of Spanish Surnames

 as a list that meets “minimum scientific standards of construction and validation” (Plaintiff’s

 Exhibit 5) (citing ALLAN F. ABRAHAMSE, PETER A. MORRISON, AND NANCY MINTER BOLTON, 19

 POPULATION RES. AND POL’Y REV., 283–300 (2000) (“Surname Article”)). Dr. Morrison went on

 to say that the Census Bureau’s List of Spanish Surnames “has been carefully developed and has

 undergone thorough evaluation” (Plaintiff’s Exhibit 5) (citing Surname Article)). The Census

 Bureau’s List of Spanish Surnames, while disfavored, has been tested, subjected to peer review,

 determined to have an acceptable rate of error, 17 and accepted in the relevant scientific community.


 17
   The Court recognizes that the Census Bureau’s List of Spanish Surnames produces false positives and false
 negatives. These false identifications can be attributed to: (1) the surname commission (“SCOM”) rate—the

                                                     42
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 43 of 103 PageID #: 3162



 Daubert, 509 U.S. at 594; Pipitone, 288 F.3d at 244. “The Court finds that it can consider this

 type of data when, as here, Census data [is outdated] and therefore less likely to be accurate.”

 Reyes, 2008 WL 4791498, at *9 (citing Rodriguez, 385 F.3d at 867).

                           ii.     Lauderdale & Kestenbaum List of Asian Surnames

         Defendants also contest Mr. Ely’s reliance upon the Lauderdale & Kestenbaum List of

 Asian Surnames. Like the Census Bureau’s List of Spanish Surnames, Defendants claim that the

 Lauderdale & Kestenbaum List of Asian Surnames only provides for “guesstimates” of the Asian

 population. The Court finds that Kumar has not made a strict showing of probativeness as to this

 evidence.

         The Lauderdale & Kestenbaum List of Asian Surnames was created after Lauderdale and

 Kestenbaum recognized that “[t]here [were] no Asian surname lists with a similar level of

 acceptance or recognition [to the Census Bureau’s List of Spanish Surnames]” (Plaintiff’s Exhibit

 1, Appendix B). Lauderdale and Kestenbaum thus embarked to establish a set of acceptable Asian

 surname lists that would enable demographers, and the like, to accurately use surnames to infer

 ethnic identification. Lauderdale and Kestenbaum created six lists based on the six largest Asian

 American ethnic groups: Chinese, Korean, Japanese, Vietnamese, Asian Indian, and Filipino.

 These lists were derived for two data contexts. First, there are conditional lists. Conditional lists

 limit the inferences on ethnicity one can make based upon race data availability. Second, there are

 unconditional lists. Unconditional lists can be used absent records including race classification.

 The lists were further categorized as either predictive or strongly predictive. Predictive lists



 percentage of citizens whose surnames appear on the Census Bureau’s List who otherwise reported as “Non-Hispanic”
 on the Decennial Census Spanish Origin Research (“SOR”) file; and (2) the surname omission (“SOM”) rate—the
 percentage of citizens who reported themselves as Hispanic but nonetheless do not appear on the List (Defendants’
 Exhibit 2). According to Dr. Morrison, the List has a “10.02 percent SCOM rate and a 20.55 percent SOM rate”
 (Defendants’ Exhibit 2). The Court accounts for these recorded statistical discrepancies when considering the
 evidence before it. See Rodriguez, 385 F.3d at 867 n.18.

                                                        43
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 44 of 103 PageID #: 3163



 include surnames from each list where “at least 50 percent of persons with that surname [are]

 associated with an origin (e.g., Korea) and less than 50 percent with any of the other countries”

 (Plaintiff’s Exhibit 1, Appendix B). Strongly predictive lists include surnames from each list

 where at least 75 percent of persons are associated with an Asian origin. This condition-

 specific/predictive or strongly predictive breakdown resulted in the creation of 24 lists: “two sets

 (predictive and strongly predictive) of two types (conditional and unconditional) for six Asian

 American groups” (Plaintiff’s Exhibit 1, Appendix B). A list that is strongly predictive has

 reduced coverage, and vice versa. “Thus[,] the two sets of lists are suited to different applications,

 dictated by the importance of accuracy (e.g., being surer of a person’s Chinese ethnicity versus

 detecting a higher proportion of Chinese persons)” (Plaintiff’s Exhibit 1, Appendix B).

        As in the case of Mr. Ely’s use of the Census Bureau’s List of Spanish Surnames, the Court

 finds that Mr. Ely’s decision to forgo ACS CVAP data was well-reasoned. Deciding whether the

 Lauderdale & Kestenbaum List of Asian Surnames is reliable, and whether Mr. Ely’s means of

 using said List was permissible, is a more difficult issue. Mr. Ely did not specify which lists he

 used when constructing the data set he provided Dr. Mayer. And even after Dr. Morrison critiqued

 Mr. Ely’s methodology and called into question which lists Mr. Ely used, Mr. Ely failed to clarify

 which lists he relied upon. Instead, Mr. Ely responded by stating that he used the lists before with

 a conclusory statement that these lists are peer-reviewed, tested, and widely accepted. Mr. Ely

 provided no authority corroborating any of his statements. The Court is subsequently left to guess

 which lists Mr. Ely used to determine their reliability. This is not difficult. There are only a finite

 number of lists. At best, the lists Mr. Ely relied upon are 75 percent accurate. At worst, Mr. Ely

 used lists that produced a correct estimation only 50 percent of the time. This leaves a great deal

 to be desired—as do the lists themselves.



                                                   44
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 45 of 103 PageID #: 3164



        Lauderdale and Kestenbaum explicitly recognize the inherent limitations in their work. For

 instance, the authors note that, for the Indian and Korean origins, the sensitivity of their predictive

 lists is between 60 and 64 percent. Lauderdale and Kestenbaum then compare their lists to the

 Census Bureau’s List of Spanish Surnames and state that their “conditional Chinese, Japanese, and

 Vietnamese predictive lists have accuracy similar to and coverage somewhat lower than the

 Spanish list, while the coverage for the other three lists is considerably poorer” (Plaintiff’s Exhibit

 1, Appendix B). “Without race information,” the authors continue, “the Asian lists do not identify

 as high a percentage of the population as does the Spanish surname list. The primary reason is

 that many frequently-occurring Asian surnames either are not unique to a single Asian ethnic group

 or are not uniquely Asian” (Plaintiff’s Exhibit 1, Appendix B) (emphasis added).               Further

 exacerbating the issue of reliability is the authors’ inability to quantify how marriage outside one’s

 specific ethnic group affects the data pool due to concomitant name changes. And, if that is not

 enough, the authors note that varying socio-economic status among Asian groups can affect

 cohesion within the aggregate. This leads the authors to recommend that future studies relying

 upon their work be limited to studies focused on separate Asian ethnic groups. Despite the panoply

 of issues with the Lauderdale & Kestenbaum List of Asian surnames, Mr. Ely claims that the Court

 should be undeterred from considering his data. The Court disagrees. The Lauderdale &

 Kestenbaum List of Asian Surnames may be acceptable in some fields, but the pros of the List are

 simply too outweighed by the cons for the Court to find the data the List produces reliable. The

 Lauderdale and Kestenbaum List of Asian Surnames consequently cannot meet the strict showing

 of probativeness that the Fifth Circuit mandates. See Rodriguez, 385 F.3d at 867 n.18.

        Mr. Ely’s failure to specify which lists he used, coupled with the error rate that each list

 reports, is enough to be fatal. But if that is not enough, Mr. Ely’s failure to account for differing



                                                   45
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 46 of 103 PageID #: 3165



 sensitivities among ethnicities compels the Court’s conclusion. The Court is a jack of all trades

 and master of none. In other words, the Court is a generalist—a generalist which relies on

 specialists where the Court otherwise lacks expertise. When the Court is presented with a technical

 issue, such as one concerning demographic data, the Court necessarily turns to expert opinions

 proffered by the parties to properly interpret the issues before it. In considering these expert

 opinions, the Court cannot consider mere guesswork. Each opinion offered, method employed,

 and expert who testified must be reliable. See Daubert 509, U.S. at 594. Here, the Lauderdale &

 Kestenbaum List of Asian Surnames warns that those who utilize the surname lists to identify an

 aggregated group of Asian Americans—such as a group of Asian Americans within a specific

 electoral precinct—must adjust “for differences in the sensitivity of the six lists” (Plaintiff’s

 Exhibit 1, Appendix B). Failure to account for these sensitivities results in ethnicities with greater

 surname sensitivity being over-represented in the aggregate group. Mr. Ely ignored Lauderdale

 and Kestenbaum’s stark warning. Mr. Ely’s testimony at trial is telling:

        Q. Instead, for the Gingles 2 and 3 database, you used surname lists, correct?
        A. I used actual voter lists and surname analysis on those lists.
        Q. And the surname -- and you used the Asian surname list that we just talked about that
        has a 60 to 64 percent sensitivity rate, correct?
        A. That’s correct.
        Q. That you made no adjustments for, despite the authors’ recommendation that you do
        so, correct?
        A. I made no adjustments.

 (TR2: 101–02). The Ely Report lumps all six Asian American groups together without accounting

 for any sensitivity among the groups. Mr. Ely’s decision to ignore Lauderdale and Kestenbaum’s

 best-practice advice greatly undermines the reliability of Mr. Ely’s work and further supports the

 Court’s conclusion.



                                                  46
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 47 of 103 PageID #: 3166



        The Court finds the Lauderdale & Kestenbaum List of Asian Surnames error-prone and

 Mr. Ely’s methodology in applying the List faulty. The Court accordingly declines to consider

 Dr. Mayer’s opinions to the extent they rely upon data derived from Mr. Ely’s use of the

 Lauderdale & Kestenbaum List of Asian Surnames.

            B. African American Voters

        Defendants also object to Mr. Ely’s methodology to determine African American voters.

 Specifically, Defendants allege that Mr. Ely provided little explanation on how he classified voters

 as African Americans. Defendants go so far as to claim that Mr. Ely merely speculated on the

 identity of African American voters in FISD. Defendants conclude that the Court should exclude

 Mr. Ely’s estimates as unreliable. The Court disagrees.

        As previously stated, Mr. Ely consulted the Census Bureau’s List of Spanish Surnames and

 the Lauderdale & Kestenbaum List of Asian Surnames to estimate eligible Hispanic and Asian

 voters. Mr. Ely then aggregated each Hispanic and Asian registered voter who voted in a given

 election “to produce a count for each precinct in each election of total voters” (Plaintiff’s Exhibit

 1). This allowed Mr. Ely to determine the actual voters in each precinct election. As for African

 American voters and “Other” voters—“Other” is defined to include non-Asian, non-Hispanic, and

 non-African American voters—Mr. Ely consulted ACS CVAP data to create a probabilistic

 estimate of eligible African American and Other voters. Mr. Ely resorted to probabilistic estimates

 of ACS CVAP data because African Americans do not have unique ethnic surnames. Mr. Ely took

 these estimates, in the form of percentages, and applied the percentages to actual voter data, at the

 individual level, without Spanish or Asian surnames. Critically, this meant that Mr. Ely was not

 estimating actual voter turnout, but rather what race/ethnicity each voter was based off turnout

 data. By using this method, Mr. Ely claimed he was able to estimate the actual amount of African



                                                  47
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 48 of 103 PageID #: 3167



 American and Other voters in relevant elections once the data was aggregated at the precinct level

 while maintaining the integrity of actual voter lists. Finally, Mr. Ely, combined the estimates of

 actual African American, Hispanic, Asian, and Other voters and provided the actual voter

 estimates to Dr. Mayer.

        As an initial matter, the Court finds the ACS CVAP data used here sufficiently probative

 for the reasons set forth in Rodriguez. 964 F. Supp. 2d at 727–28; see also Fabela, 2012 WL

 3135545, at *4–8 (finding ACS CVAP data the “most accurate data readily available”). The

 troubling aspect of Mr. Ely’s methods, however, is his probabilistic estimate that is predicated

 upon an assumption that African Americans and Whites turn out in elections in similar

 percentages. Mr. Ely readily admits that after he coded each voter as Hispanic or Asian, he was

 only able to calculate the probability that each remaining voter was African American. In

 estimating the race/ethnicity of each of the remaining voters, Mr. Ely proceeded with the

 underlying assumption that African American voters and Other voters turn out in elections in

 similar percentages. Mr. Ely expanded upon this at trial:

        Q. Okay. Can you briefly explain to us, very briefly, how you compiled that data?
                                                   …
        A. So for each of the elections that I have selected election data, I select out of the registered
        voter file those voters who are flagged as having voted in that election. I use the surname
        analysis that I described earlier to identify particular voters as either Spanish surname or
        Asian surname. And for the voters who are not flagged as being either Spanish surname
        or an Asian surname, I divide -- well, I give each individual, in a sense, a probability of
        being Black or White based on the composition of the precinct citizen voting age
        population.
        Basically, it’s been my experience in this kind of analysis, the turnout rates among different
        ethnic groups can vary pretty dramatically, and that’s part of the reason why, especially for
        Asian and Latino voters, using the surname matching methodology is by far the most
        reliable method to get an accurate estimate or a reliable estimate of the actual voters and
        why I would -- I would only use citizen voting age based estimates for those groups if I did
        not have the availability of surname matching the individual voters.



                                                   48
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 49 of 103 PageID #: 3168



        For White and African-American voters, typically, although there are large turnout
        differences in some elections, over a large area, usually those turnout differences are
        localized, and within a given local area, the turnout rates between Whites and African-
        Americans is pretty close to the same.
        And so when I’m looking at the actual voters in a precinct who do not have either an Asian
        or a Spanish surname, I use the percentage breakdown between Black and White voters --
        Black and White citizen voting age population to assign a probability of this voter being
        either -- either Black or White.
        And the result of this is that I can aggregate at the precinct level an estimate of -- of Spanish
        surname, Asian surname, Black and White voters. There are small – you know, other
        categories that are in there, but they’re too small statistically to be able to meaningfully
        include in this analysis.
                                                   ---

        Q. Well, with Blacks in the dataset that you gave to Dr. Mayer, you estimated how many
        of the people who voted and don’t have ethnic surnames are Black, correct?
        A. That’s correct.
        Q. And this I believe you call a probabilistic estimate of Black voters, correct?
        A. Yes.
        Q. And that probabilistic estimate assumes that Black voters and White voters vote in the
        same percentage as their CVAP, correct?
        A. As their percentage of the non-Asian, non-Hispanic CVAP, that’s correct.
        Q. And I believe in your direct exam with Mr. Collins, you said that the -- the Whites and
        Black voting percentages, their turnouts were pretty close, is that correct?
        A. I said that they are often significantly different for a jurisdiction, but that at the local
        level they generally are pretty close. So you have high turnout precincts and low turnout
        precincts, but the Blacks and whites within each of those precincts tend to turn out at
        roughly the same rate.
        Q. Did you do that specific analysis for Black voters in Frisco ISD?
        A. No, I did not.
        Q. So your statement that Black voters and White voters show up in equal percentage,
        roughly equal percentages to their CVAP is just an assumption on your part, not based on
        any data or study of Frisco ISD voters, correct?
        A. Not of Frisco ISD voters. I don’t believe this data exists to do that analysis.
 (TR2: 66–68; 93–94). Based on Mr. Ely’s testimony, the Court is presented with an expert opinion

 that is predicated upon, to a degree, some unsupported, generalized assumptions about voter


                                                   49
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 50 of 103 PageID #: 3169



 turnout at precinct levels. While the Court finds this portion of Mr. Ely’s methodology troubling,

 it does not find his probabilistic estimates incurable. The Court generally finds Mr. Ely’s estimate

 of African American voters is based on reliable ACS CVAP data and well-reasoned methodology,

 save Mr. Ely’s turnout assumption. Rather than excluding Dr. Mayer’s opinion to the degree that

 it is based on this evidence, the Court finds it appropriate to attribute a lesser weight to this

 evidence to account for any discrepancies in Mr. Ely’s probabilistic estimates.18 See Rodriguez,

 385 F.3d at 867 n.18.

              C. Hybrid Methodology

          Defendants next allege that Mr. Ely departed from standard practice and employed an

 untested, hybrid methodology to combine surname data with ACS CVAP data into a working data

 set for Dr. Mayer. This “apples and oranges” approach, Defendants continue, “has not been

 published, has not been peer reviewed, and has never been successfully used in a voting rights case

 involving either Asian plaintiffs or a coalition of more than two minority groups” (Dkt. #122).

 The Court does not share in Defendants’ dismay.

          Setting aside the Court’s decision regarding the Lauderdale & Kestenbaum List of Asian

 Surnames for a moment, the Court does not find Mr. Ely’s “hybrid methodology” necessitates the

 exclusion of Dr. Mayer’s testimony. The Court need not labor to reach this conclusion. At trial,

 Dr. Mayer responded to the claim that Mr. Ely could not combine surname and census data with a




 18
    The Court finds it appropriate to rely on Mr. Ely’s African American voter evidence while attributing a lesser weigh
 to it, in part, because of Dr. Mayer’s testimony. Dr. Mayer opined that based upon his understanding of the academic
 literature surrounding voter turnout, groups of individuals of similar socioeconomic status tend to have equivalent
 voter turnout. While at the national- or state-level this academic conclusion does not always reflect reality, at the
 precinct level this conclusion finds more teeth. Dr. Mayer testified that data from the same academic literature reveals
 that socioeconomic factors among varying ethnicities are often similar at the precinct level. Given this finding, it
 naturally follows that Whites and African Americans are more likely to share similar socioeconomic status and thus
 turnout to vote in equivalent numbers when at the precinct level. Mr. Ely’s work, consequently, should not be entirely
 disregarded as mere guesswork; rather, it should merely receive lesser weight.

                                                           50
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 51 of 103 PageID #: 3170



 simple response: “that is done all the time in social science” (TR4: 151). Dr. Mayer then

 elaborated:

         In this particular case when you’re combining surname data when you have it, which is --
         is known to be more accurate because it’s an actual measure of people who vote. When
         you lack that data, you have a couple of choices. One is that you can abandon the accurate
         data that you do have and use a less accurate form of data, which would be just a broad
         estimate of the citizen voting age population, or you can treat it as what would be called
         the missing data or amputation problem and look for alternative ways of measuring the
         quantities that you need.
         And in this case, using voter turnout data at the precinct level, based on the demographics
         of that precinct, in cases where you lack surname analysis, which would be true in the case
         of African-American and non-Hispanic Whites in this case, that’s an entirely appropriate
         methodology.
         And the -- the position that you would need to do it entirely with citizen voting age
         population, that is a method that would be known to produce incorrect results, and what
         absolutely makes no sense is to reject accurate data that you do have because you don’t
         have accurate data for the entire scope of information that you need.
         Again, the -- the practice of combining data from different sources based on what’s
         available and what you’re trying to measure, this is something that is done all of the time.
         And the notion that it is somehow unacceptable in this case I think -- I don’t quite
         understand what that position is, because it’s just so inconsistent with social science
         standards and practices in this area.
 (TR4: 151–52). It is apparent from Dr. Mayer’s testimony that the Court does not need a journal

 article to find Mr. Ely’s methodology reliable in this instance. Mr. Ely adequately demonstrated

 why he used surname data for Hispanics and Asian Americans on the one hand and ACS CVAP

 data for African Americans on the other. It naturally follows that Mr. Ely had to combine his data

 sets to provide the working data set for Dr. Mayer’s election polarization analysis. While Dr.

 Morrison and Dr. Alford may have some consternation about Mr. Ely’s methods, the Court does

 not find Mr. Ely’s methods detestable. Expert testimony from Dr. Mayer established that it is

 commonplace to combine different types of data in social science research. The Court will not

 scoff at that practice here.




                                                 51
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 52 of 103 PageID #: 3171



        This decision in hand, it remains to be seen how the Court’s prior decision regarding the

 Lauderdale & Kestenbaum List of Asian Surnames affects the Court’s analysis. Mr. Ely’s

 combination of surname data with ACS CVAP data is acceptable save one major flaw: the

 combined data set contains the data derived from the Lauderdale & Kestenbaum List of Asian

 Surnames. As the Court held, the Lauderdale & Kestenbaum List of Asian Surnames is an

 unreliable proxy for ascertaining which voters are Asian American. The data provided to Dr.

 Mayer cannot be relied upon to the degree that it is plagued with reliance on this flawed work.

 The whole of Mr. Ely’s work is admirable, but the sum is only reached by relying on a broken

 figure. Without the Asian surname data, Mr. Ely cannot produce a complete data set encompassing

 all minority groups within Kumar’s coalition. The Court, however, will not stop here and render

 the suit null upon a technicality. Rather, the Court demonstrates below that even assuming

 arguendo that the data set Mr. Ely provided Dr. Mayer was reliable, Kumar still failed to carry his

 burden. Before the Court reaches its Gingles analysis, however, it must still consider whether Mr.

 Ely used a reliable method to render Kumar’s Illustrative District.

            D. “Best Practices” in Constructing an Illustrative District

        Finally, Defendants claim that Mr. Ely failed to use the Census Bureau’s best practice

 method—iterative proportional fitting (“IPF”)—to resolve “pervasive logical inconsistencies” in

 Mr. Ely’s Census Block data (Defendants’ Exhibit 2). Kumar counters that Mr. Ely used said

 raking method in drawing Kumar’s Illustrative District. The Court finds the methods Mr. Ely

 employed to create Kumar’s Illustrative Districts reliable.

        Iterative proportional fitting is the Census Bureau’s “best practice” method for

 disaggregating and reaggregating census block data to form a district using individual block data.

 (Defendants’ Exhibit 2). One of a number of methods of raking, IPF is a means to take one data



                                                 52
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 53 of 103 PageID #: 3172



 set at a point in time or level of geography and evaluate that same data set at a different point in

 time or geography while maintaining the integrity of the data set as it is re-aggregated to the next

 level. (Defendants’ Exhibit 2). In simpler terms, raking is a means of ensuring that a data set that

 is being altered to some degree will exactly match the initial input once it has been re-calibrated.

 By using the IPF raking method, an expert “mitigates internal inconsistencies and avoids reliance

 on several technical assumptions that are questionable” (Defendants’ Exhibit 2) (citations

 omitted). Dr. Morrison opines that this method also permits one to “match[] the total CVAP

 exactly, fit[] the distributions of minority CVAPs as closely as possible to the 2010 decennial

 census actual full-count distributions, and further ensure[] that the sum of minorities always adds

 up exactly to the respective total” (Defendants’ Exhibit 2). The parties dispute whether Mr. Ely

 employed this raking method while pointing to inconsistencies within his data. A review of how

 Mr. Ely constructed Kumar’s Illustrative District is helpful.

        Mr. Ely used 2010 Census data and the 2013–2017 ACS data to construct Kumar’s

 Illustrative District. The 2010 Census data was used to analyze the voting age population (“VAP”)

 by race and Hispanic Origin. The 2013–2017 ACS data was used to analyze the CVAP. Because

 the 2010 Census only provides CVAP data at the Block Group level, Mr. Ely estimated the African

 American and Hispanic share of CVAP at the Census Block level. Mr. Ely then calculated each

 Census Block’s share of VAP based on each ethnic group within the corresponding Block Group.

 This data was then reaggregated at the Census Block-level to establish the “appropriate share of

 each ethnic group’s CVAP within the corresponding [Block Group]” (Plaintiff’s Exhibit 1). Mr.

 Ely’s Expert Report makes no mention of raking during reaggregation. Table 1, supra, is based

 on this reaggregation of Census Block-level estimates.




                                                 53
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 54 of 103 PageID #: 3173



        In reviewing Mr. Ely’s Expert Report, Dr. Morrison uncovered what he believed were

 “major inconsistencies” (Defendants’ Exhibit 2). These inconsistencies, Dr. Morrison went on,

 included “logical mismatches between the number of persons 18 and older (in 2010) and his

 estimates of the number of citizens 18 and older (in years thereafter)” (Defendants’ Exhibit 2). Dr.

 Morrison’s findings are produced below in Table 2.

        Table 2: Dr. Morrison’s Examples of Logical Inconsistencies in Mr. Ely’s Data Set




                                                 54
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 55 of 103 PageID #: 3174



 Based on his findings, Dr. Morrison reasons that Mr. Ely failed to employ the IPF raking method

 when deriving his estimates of the numerical values at the Census Block-level. The reliability of

 Mr. Ely’s data set, Dr. Morrison concludes, is fatally tarnished. The Court disagrees.

        Despite not mentioning raking in his expert report, Mr. Ely stated at trial that when he

 allocated the Block Group data to Census Blocks, he used the raking process Dr. Morrison

 discussed to ensure that his data matched the origin input data (TR2: 46). In using this process,

 Mr. Ely relied on the “proportional relationship that exists between the [B]lock [G]roup voting age

 population and the [B]lock [G]roup citizen voting age data, and also the proportional relationship

 between the [B]lock [G]roup population data and the [B]lock population data” (TR2: 47). By

 using these proportional relationships, Mr. Ely maintains that he was able to employ a raking

 process which maintained said relationships from “the [B]lock [G]roup level to the data at the

 [Census] [B]lock level” (TR2: 47). Mr. Ely did distinguish the process he used, however, from

 the IPF process. According to Mr. Ely, the iterative part of IPF “requires additional data beyond

 what we have available here” (TR2: 82). Nonetheless, Mr. Ely testified that “the raking portion,

 which is what I have done, is exactly what this methodological paper requested and that [is] how

 I have referred to it as raking” (TR2: 82). So, the only difference between the IPF approach and

 Mr. Ely’s approach is that Mr. Ely employed a pure single-stage form of raking because he lacked

 the data necessary for IPF raking. In the end, Dr. Morrison conceded that Mr. Ely did in fact

 “perform[] a raking process with the data” (TR3: 144). Dr. Morrison went further and effectively

 stated that he no longer opposes the method of raking Mr. Ely employed. All that remains then is

 to determine whether the logical inconsistencies in Mr. Ely’s data should give the Court pause.

        The Court finds no need to exclude Mr. Ely’s work or attribute lesser weight to it. Because

 Mr. Ely raked his data set, Mr. Ely believes that another explanation for any logical inconsistencies



                                                  55
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 56 of 103 PageID #: 3175



 exists. Any inconsistencies, Mr. Ely testified, are due to the inconsistencies that already existed

 in the two sources of data that came from the Census Bureau. The Census Bureau’s data has

 inconsistencies built in because “the 2010 census data is reflecting an enumeration that was done

 in 2010, whereas [the ACS] data is based on population estimates and surveys done between 2013

 and 2017” (TR2: 82–83). Put simply, inconsistencies are bound to exist when the Block Groups

 are reflected in different time periods. The Court is not troubled by those inconsistencies and finds

 no reason to doubt the reliability of Mr. Ely’s methods.

          The Court determined that: (1) Kumar has constitutional standing to proceed with his

 claim; (2) there is no third-party standing implicated in this matter; (3) Plaintiff’s Exhibit 77 is

 admitted, Defendants’ Exhibit 3 is stricken, and Defendants’ Exhibits 4, and 8–13 are admitted;

 and (4) Mr. Ely’s methods are all acceptable save his reliance on the Lauderdale & Kestenbaum

 List of Asian Surnames which is unreliable and his probabilistic estimate of African American

 voter turnout which goes to the weight of the evidence, not its admissibility. With those findings,

 the Court now proceeds to its findings of fact and conclusions of law under Rule 52(a)(1).

    IV.      Findings of Fact

          Frisco Independent School District is a fast-growing Texas Independent School District

 comprised of 72 campuses, 8,000 employees, and over 63,000 students. The District provides a

 broad, diverse curriculum that affords students a variety of educational opportunities including

 everything from the most basic curriculum, to career and technical certifications, Advanced

 Placement (“AP”) courses, and dual credit opportunities. Encompassing both the Collin and

 Denton Counties, FISD spreads across four major North Texas cities: Frisco, Plano, Little Elm,

 and McKinney. Because of the number of students FISD serves, FISD is comprised of a diverse




                                                  56
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 57 of 103 PageID #: 3176



 population. As of 2020, FISD enrolled approximately 63,015 students: 58.8% minority, 41.2%

 White.

          As required by the Texas Education Code, FISD operates under a board of trustee’s form

 of government. FISD’s Board is comprised of seven Trustees. Trustees serve three-year terms

 with no term limits. To serve on the Board, one must win a seat through a non-partisan election.

 Trustees are elected via an at-large system to a specific “Place.” The Place that a candidate runs

 for does not have any geographic significance; rather, each Place serves as a measure to stagger

 elections. By staggering elections, FISD prevents a complete turnover of the Board in a single

 election. Accordingly, Places 1, 2, and 3 are elected in year one; Places 4 and 5 are elected in year

 two; and Places 6 and 7 are elected in year three. To win a Place, a candidate only needs to

 accumulate a plurality of the vote. Voters may vote in the election for each Place, but they may

 only cast one vote per Place.19 This brings the Court to the present action.

          On April 16, 2019, Plaintiff Suresh Kumar filed this action against FISD and FISD’s

 Board.20 Kumar alleges that FISD’s electoral system dilutes the voting power of the African

 American, Hispanic, and Asian communities within FISD such that minorities cannot

 meaningfully participate in the electoral process by electing candidates of their choice. Kumar

 points out that since the Board’s inception in 1907–08, there has only been one minority Trustee.

 And, according to Kumar, this is not for a lack of effort. Between 2010 and 2019, nine minority

 candidates sought election to the Board. All but one minority candidate, Mr. Gopal Ponangi, lost.

 FISD and the Board oppose Kumar’s characterization of their electoral scheme and counter that it

 allows for a representative form of governance that serves the FISD population well. After the



  FISD’s Board is independent of all other City of Frisco governance.
 19
 20
   The current Trustees are Rene Archambault, John Classe, Debbie Gillespie, Natalie Hebert, Anne McCausland,
 Gopal Ponangi, and Chad Rudy.

                                                     57
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 58 of 103 PageID #: 3177



 Court denied Defendants’ Motion for Summary Judgement (Dkt. #82), the Court proceeded to a

 trial on the merits.21

         At trial, Kumar offered the expert testimony of Mr. Ely and Dr. Kenneth Mayer (“Dr.

 Mayer”).      Mr. Ely is the founder of Compass Demographics, a “consulting and database

 management firm specializing in projects involving Census and Election data” (Plaintiff’s Exhibit

 1). Mr. Ely holds a B.S. in Mechanical Engineering and Social Sciences from the California

 Institute of Technology. Over the course of his career, Mr. Ely has served as a Special Master,

 expert, and/or consultant in a multitude of voting rights matters. At trial, Mr. Ely testified to

 Kumar’s ability to satisfy the first Gingles factor as well as the Senate Factors. Mr. Ely further

 testified as to the data he provided Dr. Mayer for Dr. Mayer’s expert analysis the second and third

 Gingles factors.

         Dr. Mayer is a professor of political science at the University of Wisconsin-Madison

 (Plaintiff’s Exhibit 6). He holds a degree in political science with a minor in mathematics from

 the University of California, San Diego, and a Ph.D. in political science from Yale University. Dr.

 Mayer testified to Kumar’s ability to satisfy Gingles factors 2 and 3 as well as the Senate Factors.

 The parties stipulate that Mr. Ely is qualified to express opinions related to the first Gingles factor.

 The parties further stipulate that Dr. Morrison is qualified to express opinions related to the second

 and third Gingles factors. Both Mr. Ely and Dr. Mayer, the parties agree, are qualified to express

 opinions related to the Senate Factors. The Court finds that Mr. Ely and Dr. Mayer are qualified,




 21
    The Court has subject matter jurisdiction over this action pursuant to: (1) 28 U.S.C. § 1331; (2) 28 U.S.C.
 § 1343(a)(3); (3) 28 U.S.C. § 1343(a)(4); and (4) Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301.
 There is no dispute that this Court has personal jurisdiction over FISD or over the Board of Trustees. Finally, venue
 is proper in the Court pursuant to 28 U.S.C. § 1391(b)(1) because all Defendants reside in the Eastern District of
 Texas.

                                                          58
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 59 of 103 PageID #: 3178



 due to their education and experience, to offer expert opinions on whether Kumar can satisfy the

 respective Gingles factors and the Senate Factors.

         Kumar also offered the lay testimony of Ms. Grace Wang, Dr. Marie Walters, Mr. Muniraj

 (“Muni”) Janagarajan, Dr. Marc Payne, Mr. Carlos L. Gallardo, and himself. The following

 credentials and testimony were offered by each lay witness:

 Ms. Grace Wang (“Ms. Wang”)

         Ms. Wang is an Asian resident of Plano who ran for the Board in 2017 against a White

 incumbent and White challenger. Ms. Wang testified that she entered the race following the 2016

 Presidential Election of Donald J. Trump which made her feel that she needed to “get involved.”

 She received approximately 15% of the popular vote. Ms. Wang further testified that she has

 applied for multiple FISD committee positions. She was denied each opportunity. Ms. Wang

 concluded that she believes Asians in FISD lack representation and that she supports the creation

 of a new district.

 Dr. Marie Walters (“Dr. Walters”)

         Dr. Walters is a Lieutenant Colonel who formerly served in the United States Air Force

 where she used her Ph.D. in systems engineering to work in electronic warfare. She is an African

 American who now resides in Frisco. Dr. Walters testified that she helped create the organization

 “OneVoice.” OneVoice was created, in partnership with FISD, to address the disparity among

 racial groups in testing success. Dr. Walters further testified that she applied for a vacancy on the

 Board, but her application was rejected. She concluded her testimony by stating that there are

 issues in FISD which must be resolved.




                                                  59
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 60 of 103 PageID #: 3179



 Mr. Muniraj (“Muni”) Janagarajan (“Mr. Janagarajan”)

        Mr. Janagarajan is an information technology professional who immigrated from India to

 the United States in 1995. He eventually moved his family to Frisco. Because of his dissatisfaction

 with FISD on a variety of issues—mainly: (1) taxes; (2) fiscal responsibility; (3) campus safety;

 and (4) teacher pay—Mr. Janagarajan testified that he ran for election in May of 2019 against a

 White incumbent. Mr. Janagarajan lost but re-filed for election in 2020. He claims that his family

 is not receiving the equal opportunity and representation in FISD they deserve.

 Dr. Marc Payne (“Dr. Payne”)

        Dr. Payne is the Chairman of OneVoice, founder of FISD’s Diversity Task Force

 Committee, and the Vice President of the National Association for the Advancement of Colored

 People (“NAACP”) Chapter in Frisco. Dr. Payne is an African American who now lives outside

 FISD borders. Nonetheless, Dr. Payne testified that he is involved in FISD politics and formerly

 supported Dr. Walters’ potential candidacy for the Board. Dr. Payne concluded his testimony by

 stating that he is concerned that minorities are not receiving equal treatment in FISD.

 Mr. Carlos L. Gallardo (“Mr. Gallardo”)

        Mr. Gallardo is a former Officer in the United States Air Force and employee of the Central

 Intelligence Agency. He is Hispanic and lives in FISD. Mr. Gallardo testified that in 2014 he

 applied to fill a vacancy on the Board. His application was denied. In 2015, Mr. Gallardo ran for

 election for Place 7 against a White incumbent and Indian challenger.           Mr. Gallardo was

 unsuccessful.

 Mr. Suresh Kumar (“Kumar”)

        Kumar, the named Plaintiff, immigrated to the United States from India and moved to

 Frisco, Texas. Kumar has two children, both of whom attended, or are attending, FISD schools.



                                                 60
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 61 of 103 PageID #: 3180



 Kumar testified that he believes all people of color are entitled to equal representation; hence, he

 decided to file this lawsuit.

         The Court finds that Ms. Wang, Dr. Walters, Mr. Janagarajan, Dr. Payne, Mr. Gallardo,

 and Kumar are all fact witnesses regarding elections in FISD. This brings the Court to Defendants’

 witnesses.

         Defendants offered the expert testimony of Dr. Peter Morrison and Dr. John Alford (“Dr.

 Alford”). Dr. Morrison is an applied demographer who is retired from The RAND Corporation

 (Defendants’ Exhibit 2). Dr. Morrison holds a B.A. in sociology from Dartmouth College and a

 Ph.D. in sociology from Brown University. Prior to retiring, Dr. Morrison served as a professor

 at the University of Pennsylvania and also lectured at UCLA, the RAND Graduate School, and the

 Helsinki School of Economics. Currently, Dr. Morrison serves as the President of Peter A.

 Morrison & Associates, Inc. He has testified as an expert in approximately twenty voting rights

 cases since 2012. At trial, Dr. Morrison provided a critique of Mr. Ely’s Expert Report and

 illustrative district. In so doing, Dr. Morrison focused on the first Gingles factor.

         Defendants also offered the expert testimony of Dr. Alford. Dr. Alford is a tenured

 professor at Rice University (Defendants’ Exhibit 1). Dr. Alford holds a B.S. in political science

 from the University of Houston, an M.P.A. from the University of Houston, an M.A. in political

 science from the University of Iowa, and a Ph.D. in political science from the University of Iowa.

 Dr. Alford previously provided expert reports and/or testified as an expert witness in a variety of

 voting rights matters at the state and federal level. At trial, Dr. Alford criticized the methodology

 Mr. Ely used which underpinned Dr. Mayer’s report. He then critiqued Dr. Mayer’s opinions and

 conclusions relating to the second and third Gingles factors. The parties stipulate that Dr. Morrison

 is qualified to express opinions related to the first Gingles factor. The parties further stipulate that



                                                   61
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 62 of 103 PageID #: 3181



 Dr. Alford is qualified to express opinions related to the second and third Gingles factors. Like

 Plaintiff’s Experts, the parties agree that both Dr. Morrison and Dr. Alford are qualified to express

 opinions related to the Senate Factors. The Court finds that Dr. Morrison and Dr. Alford are

 qualified, due to their education and experience, to offer expert opinions on whether Kumar can

 satisfy the respective Gingles factors and the Senate Factors.

        Defendants also offered the lay testimony of Ms. Lori Wassam, Dr. Michael Waldrip, Mr.

 John Classe, Mr. Chad Rudy, Ms. Charis Hunt, Ms. Anjali Shirvaikar, Ms. Geneva Polster, Mr.

 Peter Burns, and Ms. Mufyn Lynn. The following credentials and testimony were offered by each

 lay witness:

 Ms. Lori Wassam (“Ms. Wassam”)

        Ms. Wassam is the internal demographer for FISD who created the Wassam Exhibits. Ms.

 Wassam testified as to how/why she created the Wassam Exhibits and what the Wassam Exhibits

 demonstrate.

 Dr. Michael Waldrip (“Dr. Waldrip”)

        Dr. Waldrip is the Superintendent of FISD. Dr. Waldrip testified to the performance of

 FISD, the demographics of the District, and how he has sought to address any disparities among

 races in the District. In concluding, Dr. Waldrip stated that he believes the current at-large system

 is a successful electoral scheme. He believes that the Board should take a great deal of pride in

 the success of FISD.

 Mr. John Classe (“Mr. Classe”)

        Mr. Classe is a Board Trustee who was first appointed to the Board in 2014. He was then

 elected in 2015 and re-elected in 2018. Mr. Classe testified to the general parameters of the




                                                  62
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 63 of 103 PageID #: 3182



 electoral system, the growth in the District, and his belief that the Board meets the needs of

 minorities in FISD.

 Mr. Chad Rudy (“Mr. Rudy”)

        Mr. Rudy is the current President of the Board. He was first elected in 2015. Mr. Rudy

 testified as to the increasing politicization of what are supposed to be non-partisan Board elections.

 More specifically, Mr. Rudy pointed toward Empower Texans and Frisco United—two

 conservative organizations—as well as the Frisco Tea Party for their consistent opposition of

 FISD-initiatives. Despite the politicization caused by certain groups, Mr. Rudy testified that he

 believes the Board is responsive to all minority needs.

 Ms. Charis Hunt (“Ms. Hunt”)

        Ms. Hunt is the Managing Director of Human Resources for FISD. Ms. Hunt testified to

 FISD’s recruitment, retention, and hiring practices. More specifically, Ms. Hunt discussed various

 FISD’ policies and initiatives directed toward prohibiting discrimination and increasing diversity.

 Ms. Anjali Shirvaikar (“Ms. Shirvaikar”)

        Ms. Shirvaikar is an Asian American software programmer who resides in a portion of

 Plano encompassed within FISD. Ms. Shirvaikar testified that she ran for the Board in 2016 in a

 3-person race where she lost by some-300 votes. She believes that she lost the election due to,

 among other things, an onslaught of negative campaign ads run against her by the Frisco Tea Party.

 Further, Ms. Shirvaikar testified that she received no aid from LULAC or the NAACP in her

 campaign. While Ms. Shirvaikar qualified that she could only speak for herself, Ms. Shirvaikar

 stated that she believes the at-large election system and Board support her and her child’s needs.




                                                  63
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 64 of 103 PageID #: 3183



 Ms. Geneva Polster (“Ms. Polster”)

        Ms. Polster is a Hispanic retiree from the City of Frisco. Both of her sons are FISD grads.

 Ms. Polster testified that she has never experienced racism nor discrimination within FISD. She

 further testified that she believes the at-large system works properly and permits voters to elect the

 candidate of their choice.

 Mr. Peter Burns (“Mr. Burns”)

        Mr. Burns is one of the founders of OneVoice. He is an African American who resides

 within FISD’s borders. Mr. Burns testified that he has experienced no racism or discrimination in

 FISD. He further stated that he believes the at-large election system is “great.”

 Ms. Mufyn Lynn (“Ms. Lynn”)

        Ms. Lynn is a self-employed political consultant who has worked on numerous campaigns

 for the Board. She is an African American who lives in Little Elm. Ms. Lynn testified that she

 has experienced no prejudice or discrimination in FISD. She also stated that she believes the at-

 large election system works well.

        The Court finds that Ms. Wassam, Dr. Waldrip, Mr. Classe, Mr. Rudy, Ms. Hunt, Ms.

 Shirvaikar, Ms. Polster, Mr. Burns, and Ms. Lynn are all fact witnesses regarding elections in

 FISD. With the lay and expert witnesses determined, the Court now turns to the merits of Kumar’s

 Voting Rights Act claim.

            A. Gingles I

        Under the first Gingles factor, Kumar must offer evidence that the minority group

 challenging FISD’s at-large election system—here, a purported African American, Hispanic, and

 Asian coalition—is “sufficiently large and geographically compact to constitute a majority in a

 single member district.” Gingles, 478 U.S. at 50–51. To satisfy this first factor, plaintiffs generally



                                                   64
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 65 of 103 PageID #: 3184



 submit evidence of a “hypothetical redistricting scheme[] in the form of an illustrative plan[].”

 Gonzalez v. Harris Cnty., 601 F. App’x 255, 258 (5th Cir. 2015); see also Gingles, 478 U.S. at 88

 (O’Connor, J., concurring) (“The phrase vote dilution itself suggests a norm with respect to which

 the fact of dilution may be ascertained . . . . In order to decide whether an electoral system has

 made it harder for minority voters to elect the candidates they prefer, a court must have an idea in

 mind of how hard it should be for minority voters to elect their preferred candidates under an

 acceptable system.”) (internal quotation marks omitted). In submitting an illustrative district, a

 plaintiff must prove that the minority citizen voting age population (“MCVAP”) of the illustrative

 district exceeds 50% of the total CVAP within the district. See Valdespino v. Alamo Heights Indep.

 Sch. Dist., 168 F.3d 848, 852–53 (5th Cir. 1999); Westwego Citizens for Better Gov’t v. City of

 Westwego, 946 F.2d 1109, 1117 n.7 (5th Cir. 1991). This majority-minority requirement ensures

 that absent an at-large electoral scheme, “minority voters possess the potential to elect

 representatives . . . .” Clements, 986 F.2d at 743 (emphasis in original) (citing Gingles, 478 U.S.

 at 50 n.17). Because of its threshold purpose, the 50% minority requirement “is a bright line test.”

 Benavidez I, 690 F. Supp. 2d at 457.

         Defendants claim that Kumar failed to offer an illustrative district that was sufficiently

 large and geographically compact. Defendants aver that Kumar’s Illustrative District does not

 meet the 50 percent threshold, is bizarrely shaped, and contains no concentrations of minority

 groups. Additionally, Defendants that claim Mr. Ely—Kumar’s expert for the first Gingles

 factor—failed to consider traditional districting principles when drawing Kumar’s Illustrative

 District. For the reasons that follow, the Court disagrees with Defendants and finds that Kumar

 satisfied the first Gingles factor.




                                                 65
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 66 of 103 PageID #: 3185



                    i. Sufficiently Large

        Defendants assert that Kumar’s Illustrative District fails to meet the bright line 50%

 threshold because the CVAP in the District is just 0.03% above 50%. Given that 50.03% is

 purportedly within the margin of error, Defendants conclude that Kumar’s Illustrative District fails

 at the outset. Kumar counters that the minority population of the District is 55.2% and that the

 MCVAP is actually 51.2%. Kumar further avers that the Court should disregard Defendants new

 strategy of labeling the CVAP as only 50.03%. According to Kumar, this distortion of the record

 is merely an eve of trial decision made to undermine Kumar’s figures. This late, game time

 decision, Kumar continues, is demonstrated by Dr. Morrison’s failure to mention any margin of

 error argument in his initial expert report. It was only at trial, Kumar goes on, that Dr. Morrison

 asserted a new opinion: “[A]nd I would also just as an addendum say that 50.03 is the estimate,

 the point estimate, what we call the estimated percentage, with a margin of error of plus or minus

 something. So it’s right on the edge of 50.0000” (TR3: 125) (emphasis added). Irrespective of

 the actual MCVAP, Kumar concludes that even a slight numerical majority satisfies the first

 Gingles factor. The Court agrees with Kumar and finds that Kumar satisfied the 50% minority

 requirement.

        The majority-minority rule “relies on an objective, numerical test: Do minorities make up

 more than 50 percent of the voting-age population in the relevant geographic area?” Bartlett v.

 Strickland, 556 U.S. 1, 18 (2009). While the Gingles factors generally should not be applied

 mechanically, “[i]t remains . . . that a party asserting § 2 liability must show by a preponderance

 of the evidence that the minority population in the potential election district is greater than 50

 percent.” Id. at 19–20. The majority-minority rule, and its “clear-edged” application, has “its

 foundation in principles of democratic governance.” Id. at 19. “The special significance, in the



                                                 66
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 67 of 103 PageID #: 3186



 democratic process, of a majority means it is a special wrong when a minority group has 50 percent

 or more of the voting population and could constitute a compact voting majority but, despite

 racially polarized bloc voting, that group is not put into a district.” Id.

         Applying this clear-edged rule, the Court finds that Kumar met his burden. First, the Court

 does not find this to be a situation like that of Brewer v. Ham, 876 F.2d 448, 451–52 (5th Cir.

 1989) or Reyes, 2008 WL 4791498, at *10. In both of those cases, proposed districts were

 discredited despite initially showing plausible slim majority-minority districts. In Brewer, for

 instance, the Fifth Circuit affirmed the district court which found that the evidence supporting a

 minority total VAP of 55.91% was, at best, inconclusive in demonstrating that a majority-minority

 district existed. Brewer, 876 F.2d at 451–52. Likewise, in Reyes, Judge O’Connor found that a

 proposed district with a potential Hispanic CVAP of 52.5% failed to establish, by a preponderance

 of the evidence, that the plaintiff met the first Gingles factor. Reyes, 2008 WL 4791498, at *10.

 Judge O’Connor held that the plaintiff failed to establish a majority-minority district after finding

 that the evidence supporting a 52.5% Hispanic CVAP was unreliable. Id. Here, Kumar employed

 CVAP data, not total VAP data like the Appellants in Brewer. Further, unlike in Reyes, the

 evidence supporting Kumar’s CVAP of either 51.2% or 50.03% is not credibly disputed.

 Reliability is simply not at issue. This leads the Court to its second finding.

         The Court finds that any argument that Kumar’s Illustrative District is within the margin

 of error is weak. At trial, Dr. Morrison stated that it is likelier than not that a majority-minority

 district exists. The exchange between Defense Counsel and Dr. Morrison on this subject is telling:

         Q. Within the margin of error, could it be below 50.000?
         A. Very possibly. The only thing I can say is that in terms of standards of confidence, one
         can say that it is likelier than not that the majority exists. That is to say, it’s likelier than
         not that the true number, if we knew it, would be over 50 percent. But it might be like
         saying I flipped a coin three times and it came up heads twice, so if you tell me the coin is
         biased, I would have to guess it’s biased in favor of heads, not tails.

                                                    67
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 68 of 103 PageID #: 3187



        Q. If you were to remove just one of those minority groups from his illustrative district,
        could you or Mr. Ely create a majority-minority district with just two of those groups?
        A. The honest answer is I don’t know . . . .

 (TR3: 125). Defendants ask that the Court enforce an absolute clear and convincing evidence

 standard for meeting the 50% threshold requirement. Unlike a Sith, however, the Court does not

 deal in absolutes. While the 50% threshold requirement is a bright line rule, the Court will not

 discredit Kumar’s Illustrative District based upon an expert whose testimony consisted of

 statements like “very possibly” and “I don’t know.” Absent reasoned arguments that cast genuine

 doubt upon this threshold requirement, the Court finds that Kumar met his burden.

        In reaching this determination, the Court need not decide whether the disputed CVAP is

 51.2% or 50.03%. The 50% threshold requirement is just that—a 50% requirement. While a

 plaintiff’s ability to meet that requirement can be reasonably disputed in certain contexts—such as

 in Brewer and Reyes—that context is not present here. The Court accordingly turns to the next

 issue before it: geographical compactness.

                    ii. Geographically Compact

        The parties next dispute whether Kumar’s Illustrative District is geographically compact.

 Having considered each parties arguments, the Court finds that the District is geographically

 compact.

        “[T]he Gingles compactness requirement ‘refers to the compactness of the minority

 population, not to the compactness of the contested district.’” Benavidez I, 638 F. Supp. 2d at 721

 (citing LULAC, 548 U.S. at 433). “[S]hape is a significant factor that courts can and must consider

 in a Gingles compactness inquiry.” Sensley v. Albritton, 385 F.3d 591, 596 (5th Cir. 2004). When

 considering the shape of a proposed district, however, a court does not measure the aesthetics

 before it, but instead analyzes the “functional realities of the minority population.” Benavidez III,


                                                  68
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 69 of 103 PageID #: 3188



 2014 WL 4055366, at *9; see also Clark v. Calhoun Cnty., Miss., 21 F.3d 92, 95 (5th Cir. 1994)

 (“The first Gingles precondition does not require some aesthetic ideal of compactness, but simply

 that the [minority] population be sufficiently compact to constitute a majority in a single-member

 district.”); Rodriguez, 964 F. Supp. 2d at 738 (“Geographical symmetry or attractiveness is a

 desirable consideration for districting, but only to the extent it facilitates the political process.”);

 cf. Sensely, 385 F.3d at 596 (“While . . . a compactness determination should not hinge on the

 shape of a district, the shape of a district certainly cannot be disregarded in a compactness

 inquiry. . . . [I]t is clear that shape is a significant factor that courts can and must consider in a

 Gingles compactness inquiry.”).

         “While no precise rule has emerged governing § 2 compactness, the inquiry should take

 into account traditional districting principles such as maintaining communities of interest and

 traditional boundaries.” LULAC, 548 U.S. at 433 (citations and internal quotation marks omitted).

 If a court fails to consider traditional districting principles, it runs the risk of assuming “from a

 group of voters’ races that they ‘think alike, share the same political interests, and will prefer the

 same candidates at the polls.’” Id. (citing Miller, 515 U.S. at 920; Shaw, 509 U.S. at 647). Failure

 to be mindful of such prohibited assumptions lends a real risk to diseasing what is otherwise meant

 to be a process that seeks to prevent discrimination. To be sure, “[t]he practical consequence of

 drawing a district to cover [] distant, disparate communities is that one or both groups will be

 unable to achieve their political goals.” Id. at 434. “Compactness is, therefore, about more than

 ‘style points’; it is critical to advancing the ultimate purposes of § 2, ensuring minority groups

 equal ‘opportunity . . . to participate in the political process and to elect representatives of their

 choice.’” Id. (citations omitted). While there may be no precise rule governing compactness, this

 much is true, in assessing compactness a court should consider: (1) the dispersion of the relevant



                                                   69
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 70 of 103 PageID #: 3189



 minority community; (2) the shape of the illustrative district and the causes underlying that shape;

 and (3) the illustrative district’s compliance with traditional districting principles including

 maintaining communities of interest and traditional boundaries. See Rodriguez, 964 F. Supp. 2d

 at 737–54.

        Defendants assert that Kumar’s Illustrative District is not compact.            Specifically,

 Defendants take issue with: (1) the shape of Kumar’s Illustrative District; (2) the dispersion of

 minorities within Kumar’s Illustrative District; and (3) Kumar’s compliance with traditional

 districting principles.   In other words, Defendants take issue with each relevant metric of

 compactness. Kumar counters that his District satisfies the first Gingles factor’s compactness

 requirement. The Court considers each issue presented in turn. In considering these issues, the

 Court looks to Kumar’s Illustrative District, which is set out below in Appendix 1.




                                                 70
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 71 of 103 PageID #: 3190



                                  Appendix 1: Illustrative District




                           1. Shape

        Defendants first assert that Kumar’s Illustrative District is so bizzarely shaped that it is

 necessarily non-compact. Citing a plethora of redistricting cases, rather than dilution cases,

 Defendants ask that the Court find that Mr. Ely disregarded traditional districting principles. The

 Court declines Defendants’ invitation.

        As previously stated, “[t]he first Gingles precondition does not require some aesthetic ideal

 of compactness, but simply that the [minority] population be sufficiently compact to constitute a

 majority in a single-member district.” Clark, 21 F.3d at 95. Indeed, “[i]n evaluating the

 compactness of the minority population, considerations of the dispersion of the territory of the

 district and the regularity or length of the perimeters of the district become subsidiary to
                                                 71
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 72 of 103 PageID #: 3191



 considerations of the minority group’s compactness.” Benavidez I, 638 F. Supp. 2d at 721 (citing

 LULAC, 548 U.S. at 433). Here, Defendants make half-hearted attempts to disparage Kumar’s

 Illustrative District based on shape. Defendants provide the Court with no analysis of any

 compactness metrics and zero discussion of geometric tests. Rather, Defendants cite authorities

 that say courts should stand vigilant against bizarrely shaped districts—Defendants then

 summarily conclude that Kumar’s Illustrative District is bizarrely shaped. Defendants’ barebones

 argument holds no water.

         As Rodriguez discussed, “[t]here are many methods by which to assess the shape of the

 district. One recognized method is simply to examine the physical boundaries of the maps and the

 proposed districts, and based on that visual examination, determine if the district is strangely

 shaped.” 964 F. Supp. 2d at 738–39 (citing Sensley, 385 F.3d at 596). “This geometric test, though

 imprecise, offers some threshold assessment of compactness.” Id. Here, the Court need not go

 beyond the “Geometric Test.” Kumar’s Illustrative District is not plagued by tentacles and

 appendages like many districts struck down for their bizarre shapes in the redistricting context.

 See, e.g., Bush v. Vera, 517 U.S. 952, 965 (1996) (discussing a redistricting plan and assessing

 whether the district in issue had “bizarrely shaped tentacles”); Miller v. Johnson, 515 U.S. 900,

 910 (1995) (discussing a redistricting plan and assessing whether the district in issue had

 “appendages”).22 And any gerrymandered features or jagged qualities that the District might have

 are grounded in objective, measurable foundations. Kumar’s Illustrative District is shaped the way

 it is because it is comprised of undivided Census Blocks. By combining the minority coalition

 concentrations within the District and not dividing the Census Blocks those concentrations are

 found in, the shape seen in Appendix 1, supra, comes into existence. This shape is further


 22
   The Court recognizes that these cases concern different legal issues. Nonetheless, the Court cites these cases to
 demonstrate shape considerations that the Supreme Court has previously considered, even in a different context.

                                                         72
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 73 of 103 PageID #: 3192



 grounded in Mr. Ely’s use of recognizable boundaries, such as streets, to develop Kumar’s

 Illustrative District. Because: (1) the shape of Kumar’s Illustrative District is the result of physical

 boundaries, such as streets, and undisturbed Census Blocks; and (2) Defendants provide little

 argument surrounding shape, the Court finds the shape of Kumar’s Illustrative District is of no

 concern. More important than shape, is the dispersion of the minority groups within said shape.

 The Court turns to that next.

                             2. Dispersion of the Relevant Minority Community

         Defendants next challenge whether the relevant minority communities are properly

 dispersed in Kumar’s Illustrative District. More specifically, Defendants claim that aside from the

 shape of the District, the relevant minority groups in this action are dispersed throughout FISD

 without any particular concentrations. Kumar counters that there are three concentrations of the

 relevant minority communities which are accounted for in his District. The Court agrees with

 Kumar.

         As previously stated, “the Gingles compactness requirement ‘refers to the compactness of

 the minority population, not to the compactness of the contested district.’” Benavidez I, 638 F.

 Supp. 2d at 721 (citing LULAC, 548 U.S. at 433). The Court already determined that the shape of

 Kumar’s Illustrative District is a non-issue. Whether the minority communities within the District

 are compact is a different question. Kumar’s Illustrative District was created using entire Census

 Blocks. Contrary to Defendants’ assertion that minorities are dispersed throughout FISD, the

 Court finds that Kumar’s Illustrative District comprises three concentrations of minorities. Those

 concentrations can be viewed below in Appendix 2.




                                                   73
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 74 of 103 PageID #: 3193



                   Appendix 2: Plaintiff’s Exhibit 94 – Student Ethnicity Map




        As Appendix 2 illustrates in its legend, Hispanics are represented by green circles, Asians

 are represented by red triangles, and African Americans/ Black citizens are represented by pink

 circles. The first minority concentration is located in the North-Eastern portion adjacent to

 Independence Parkway and Panther Creek Parkway. This location contains a dense Asian

 population along with essentially average African American/ Black and Hispanic populations. The

 second minority concentration is in the downtown Frisco area North of the curve in the Dallas

 Tollway—which is identified as the Dallas Parkway in Appendix 1. This location contains a dense

 Hispanic population, average African American/ Black population, and below average Asian

 population. The final minority concentration is located South of 121 in Plano. This location

                                                74
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 75 of 103 PageID #: 3194



 contains a dense Asian population and essentially average African American/ Black and Hispanic

 populations like the first concentrated location. As previously discussed, the District was created

 using 2010 Census data; therefore, the District may not reflect new communities that may have

 since arisen within FISD. With that caveat in mind, however, it is apparent, even from a mere

 eyeball test, that there are at least three concentrations of minority communities within Kumar’s

 Illustrative District.

          Kumar’s Illustrative District is not simply comprised of three minority concentrations;

 rather, Kumar’s Illustrative District is comprised of three compact minority concentrations. At

 trial, Mr. Ely testified that the District stretches from the extreme north of FISD to the extreme

 South. Although this testimony makes it sound like the District encompasses a large swath of land

 at first blush, nothing is further from the truth. Mr. Ely testified that the greatest distance between

 any two residences within Kumar’s Illustrative District is “less than ten miles” (TR 2: 111). Surely

 a minority coalition that is separated by a mere ten miles, at the extreme, initially satisfies the

 compactness requirement of the first Gingles factor. See Benavidez I, 638 F. Supp. 2d at 721

 (citing LULAC, 548 U.S. at 433). The Court therefore finds Defendants’ dispersion argument

 unavailing.23

          While the Court finds that the shape of the District is a non-issue and the minority

 communities within said District are initially compact enough, the Court must turn to the final, and

 most important inquiry: Whether the minority communities are sufficiently compact while

 accounting for traditional districting principles.


 23
    Defendants seem to make a passing argument that because some of the Asian community South of 121 is not
 encompassed within Kumar’s Illustrative District, there must be a flaw in the District. Not so. See Campos v. City of
 Baytown, Tex., 840 F.2d 1240, 1244 (5th Cir. 1998) (“The fact that there are members of the minority groups outside
 the minority district is immaterial.”). Further, it should be noted that Appendix 2 depicts students, not minority citizens
 of voting age. While Appendix 2 is still useful, any argument Defendant places on it is, to a degree, undermined as it
 does not give a full picture. With that said, even if Appendix 2 omits some minority citizens, it still evidences
 concentrations.

                                                            75
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 76 of 103 PageID #: 3195



                            3. Traditional Districting Principles

        Defendants final objection to Kumar’s Illustrative District is their strongest. Defendants

 assert that in creating Kumar’s Illustrative District, Mr. Ely neglected communities of interest and

 traditional boundaries. By only focusing on race, the argument goes, it became easier for Mr. Ely

 to create a “compact” district at the cost of everything else. For what it is worth, Mr. Ely concedes

 that he did not engage in a “communities of interest analysis.” At the same time, however, Mr.

 Ely counters that he did perform a “functional compact analysis” which he claims is a basic

 communities of interest analysis rather than a complete one. Anything beyond this basic analysis,

 Mr. Ely concludes, is best reserved for the remedial phase of this litigation, not the liability phase.

        To consider whether Kumar’s Illustrative District neglects communities of interest in a

 fatal fashion, the Court must first determine what constitutes a community of interest. The

 “communities of interest” term of art is employed in a myriad of legal contexts. See Stephen J.

 Malone, Note, Recognizing Communities of Interest in a Legislative Apportionment Plan, 83 VA.

 L. REV. 461, 464–65 (1997) (“For instance, it has been used to describe the shared interests of a

 plaintiffs’ class in a class action lawsuit, a bargaining unit in labor law, a factor considered when

 a city wishes to annex unincorporated territory, and a requirement of a group challenging exclusion

 from jury selection.”). Clearly, the term is also employed in Voting Rights Act matters. See id.;

 see also LULAC, 548 U.S. at 433 (“While no precise rule has emerged governing § 2 compactness,

 the inquiry should take into account traditional districting principles such as maintaining

 communities of interest and traditional boundaries.”). Despite the terms widespread use, the term

 has remained difficult to define. That being said, the Court is not without guidance.

        In Carstens v. Lamm, a district court in Colorado put forth the following definition:

 “[C]ommunities of interest represent distinctive units which share common concerns with respect



                                                   76
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 77 of 103 PageID #: 3196



 to one or more identifiable features such as geography, demography, ethnicity, culture, socio-

 economic status or trade.” 543 F. Supp. 68, 91 (D. Colo. 1982) (discussing communities of interest

 in the redistricting context). Following Carstens, the Virginia Law Review published a Note

 which collected definitions promulgated by a variety of states including: Alaska, California,

 Colorado, Hawaii, Maine, Oklahoma, Oregon, Washington, West Virginia, and Wisconsin. See

 Malone, supra, at 466–67. Those state definitions focused on socio-economic interests. More

 recently, in Terrebonne Branch NAACP v. Jindal, Mr. Ely defined communities of interest as

 “reflecting some characteristic that has an impact on the representational interests or priorities of

 voters, or on the way voters interact with each other to elect or communicate with a representative.”

 2019 WL 4398509, at *5 (M.D. La. Apr. 29, 2019), report and recommendation adopted sub nom.

 Terrebonne Par. Branch NAACP v. Edwards, 399 F. Supp. 3d 608 (M.D. La. 2019). Finally, Mr.

 Ely testified here as to the definition he most recently attributes to communities of interest:

         Basically any sort of interest, representational interest that affects what people’s policy
         preferences are, how people connect with other people, how people interact, any of the
         things that might affect how they vote in an election, whether they vote in an election, who
         else they interact with in the process of deciding about those kinds of things.
         Anything that has a representational interest can be a community of interest, so it can be a
         neighborhood. It can be people who are members of a certain organization. It can be
         people who attend the same schools. It can be people who have the same political opinions.
         It can be people who are of the same socioeconomic status.
         There’s not -- it’s not infinite, but a very great range of possibilities of determining a
         community of interest, and that’s one thing that is usually part of a hearing process or
         analysis for a jurisdiction redistricting or creating a remedial plan.
 (TR2: 144). With “communities of interest” more solidly defined, the Court now considers

 whether Kumar’s Illustrative District preserves the communities of interest within FISD. While

 the Court acknowledges that Mr. Ely did not consider specific communities of interest, the Court

 nevertheless finds that Kumar’s Illustrative District sufficiently preserves communities of interest

 at the liability stage.


                                                  77
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 78 of 103 PageID #: 3197



          Defendants claim Mr. Ely failed to preserve a number of communities of interest when

 constructing Kumar’s Illustrative District. Namely, Defendants point to: (1) neighborhoods; (2)

 subdivisions; (3) school attendance zones; (4) congressional districts; (5) the City of Plano; and

 (6) Census Blocks. Mr. Ely, as previously stated, admits that he did not analyze communities of

 interest but counters that he did perform a functional compact analysis. By performing a functional

 compact analysis, Mr. Ely means that he considered the boundaries and shape of the District and

 decided that the District would allow a resident to “relatively easily recognize which district he

 and his neighborhood are in and would allow the people -- the various communities that are within

 the district to interact with each other and to interact with a representative for the entire district”

 (TR4: 137–38). Mr. Ely claims that despite his failure to consider specific communities of interest,

 his functional compact analysis complied with the requirement that he use traditional districting

 criteria and enabled him to preserve communities of interest not specifically considered. The Court

 recognizes that communities of interest must be preserved. And although Mr. Ely did not consider

 specific communities of interest when drawing Kumar’s Illustrative District, and was simply

 incorrect when he said that his task was not to consider communities of interest, the Court still

 finds Defendants objections lacking.24

          Defendants hurl a horde of objections at Kumar’s Illustrative District that, when considered

 in their totality, would mount an impossible task for Kumar. The Voting Rights Act, and Gingles,

 does not require that a plaintiff prove a perfect case in order to stomp out invidious discrimination.

 Were that the case, no plaintiff would succeed, and the stain of this Nation’s original sin would

 live on with no amends. While the Court in the end finds that there is no Voting Rights Act


 24
   One of those objections concerns Mr. Ely’s considerations of race. While Mr. Ely considered race while developing
 Kumar’s Illustrative District, it cannot be said that Mr. Ely disregarded everything save race. Mr. Ely testified that he
 considered Census Blocks and street boundaries while constructing the District and also performed a functional
 compact analysis. Thus, the objection that Mr. Ely only considered race when drawing the District is disregarded.

                                                           78
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 79 of 103 PageID #: 3198



 violation here, the Court will not up the burden on Kumar in the first Gingles factor merely because

 Kumar cannot establish the second. It is true that Kumar’s Illustrative District splits some

 neighborhoods, subdivisions, congressional districts, and the like. But it is equally true that “[t]he

 ultimate end of the first Gingles precondition is to prove that a solution is possible, not necessarily

 to present the ultimate solution to the problem.” Rodriguez, 964 F. Supp. 2d at 746. If the Court

 were to require an ultimate solution, it would conflate the liability phase with the remedial phase.

 And, if the Court were to enforce Defendants’ unreachable community of interests’ standards, no

 plaintiff would ever succeed in disputing potentially unlawful electoral schemes. The Voting

 Rights Act does not permit either result. Kumar only needs to show a “well-developed, legally-

 adequate plan that can be adjusted during [the remedial stage].” Id. (citing Fairley, 584 F.3d at

 671 n.14). As discussed below, the Court finds that Kumar proffered a “well-developed, legally

 adequate plan,” and the Court is not concerned with any perceived flaws in said District. Id.

        The Court does not need to spill much ink to make its point. Defendants cite a variety of

 perceived failures in Kumar’s Illustrative District, yet many of those “failures” do not reach the

 threshold Defendants allege that they meet. Take neighborhoods and subdivisions, for instance.

 Defendants claim that Kumar’s Illustrative District dismembered numerous divisions and

 subdivisions in an “egregious fashion.” (TR3: 127–28). Defendants’ Exhibit 11, which is one of

 the Wassam Exhibits and is now labeled Appendix 3, is illustrative.




                                                   79
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 80 of 103 PageID #: 3199



   Appendix 3: Defendants’ Exhibit 11 – Digital Map Overlapping Plaintiff’s Illustrative District
                            over Neighborhoods and Subdivisions




 Appendix 3 demonstrates that there are seven (7) areas within Kumar’s Illustrative District where

 neighborhoods are split to some degree. While some neighborhoods and/or subdivisions are split,

 Mr. Ely testified that 96 percent of subdivisions were not split by the District (TR4: 139). The

 Court will not fault Kumar for a 4 percent discrepancy.           What is more, the number of

 neighborhoods within FISD make it practically impossible for any illustrative district to not split

 at least a handful of neighborhoods. Again, the liability stage is not meant to be an insurmountable

 hurdle.    The Court consequently finds Defendants neighborhood/subdivision argument

 unpersuasive.



                                                 80
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 81 of 103 PageID #: 3200



          Similarly, Defendants’ objections regarding congressional districts, school attendance

 zones, and the City of Plano are non-starters. As the Fifth Circuit has generally recognized when

 it comes to school boards, school boards “act as a unit. [Boards have] the responsibility for

 operating all of the schools [within their district]. [A] Board’s function and responsibility is not

 decentralized into [certain attendance zones or other] segments.” Ferguson v. Winn Par. Police

 Jury, 528 F.2d 592, 595 (5th Cir. 1976). The same logic applies here. FISD’s school attendance

 zones should be recognized to the degree that Kumar can recognize them.              But failure to

 completely account for them should not require the dismissal of Kumar’s claim. The FISD Board

 will work as a whole to represent all students in FISD, regardless of which school attendance zone

 the child is in. Furthermore, any attempt to comply with these zones would only be a temporary

 success. Testimony at trial showed that these attendance zones change often—due to FISD’s

 commitment to a small school model—and that students zoned in certain middle school zones are

 presently divided into different high school zones. See Defendants’ Exhibits 6–7. In fact, Kumar’s

 daughters, who lived at the same home, attended two different high schools due to FISD’s frequent

 redistricting. FISD cannot hold Kumar to a community of interest standard that it does not hold

 itself to.

          As to congressional districts, Mr. Ely testified that any congressional district would be

 larger than any illustrative district he could create. Consequently, it is impossible to create any

 FISD district that does not split a congressional district. Lastly, as to the City of Plano, FISD

 argues that Kumar splits the Plano boundary at the southern border. Testimony at trial, however,

 demonstrated that this objection is misplaced. According to Mr. Ely on direct examination, FISD’s

 current attendance areas currently split the Plano border in nearly the exact same way as Kumar’s

 Illustrative District (TR4: 141). Defendants’ arguments are accordingly unpersuasive.



                                                 81
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 82 of 103 PageID #: 3201



          The Court recognizes the distinct need to afford communities of interest the respect they

 deserve. Kumar’s Illustrative District preserves those communities, even if unintentionally, to a

 large degree. As the inquiry into illustrative districts is a flexible one that permits room to grow

 at the remedial phase rather than calling for perfection at the liability phase, the Court finds

 Kumar’s Illustrative District does not offend traditional districting principles.25 Having found that

 the District is sufficiently large and geographically compact, the Court consequently finds that

 Kumar satisfied the first Gingles factor.

              B. Gingles II

          To carry his Section 2 claim, Kumar must next establish that his purported minority

 coalition is politically cohesive. Kumar cannot carry that burden. The data set Mr. Ely provided

 Dr. Mayer is fatally flawed. The Court consequently cannot determine whether Kumar’s minority

 coalition is cohesive when it does not have a reliable estimate of who is in that coalition in the first

 place. As the Court previously stated, however, the Court will not stop here and render the suit

 null upon a technicality. Rather, the Court demonstrates below that even assuming arguendo that

 the data set Mr. Ely provided Dr. Mayer was reliable, Kumar still failed to carry his burden.

          To succeed in a Voting Rights Act action at the threshold Gingles stage, a plaintiff must

 demonstrate that the minority group he or she is espousing is “politically cohesive.” Clements,

 986 F.2d at 743 (citing Gingles, 478 U.S. at 51). While political cohesiveness is similar to the

 concept of racially polarized voting (“RPV”), it is a distinct concept. “The notion of political

 cohesiveness contemplates that a specified group of voters shares common beliefs, ideals,


 25
    Defendants’ also make fleeting arguments regarding Kumar’s purported failure to preserve Census Blocks or respect
 traditional boundaries. The Court need not address unsupported, periphery arguments especially when said arguments
 are not discussed in post-trial briefing. Similarly, Defendants, citing the Texas Education Code, raised equal
 protection arguments at trial with little support. Those arguments were quickly refuted as Mr. Ely testified, and stated
 in his expert report, that the District is compact enough to form a single member district with 1/7 of the population of
 FISD, thus enabling the creation of the remaining six districts. The Court finds that Kumar’s Illustrative District
 therefore complies with the equal total population requirement.

                                                           82
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 83 of 103 PageID #: 3202



 principles, agendas, concerns, and the like such that they generally unite behind or coalesce around

 particular candidates and issues.” Id. at 744 (citing Monroe v. City of Woodville, 881 F.2d 1327,

 1331 (5th Cir.1989), modified, 897 F.2d 763, cert. denied, 498 U.S. 822 (1990)). On the other

 hand, RPV “describes an electorate in which white voters favor and vote for certain candidates or

 propositions, and minority voters vote for other candidates or propositions.” Id. (citing Gingles,

 478 U.S. at 53 n.21 (“‘[R]acial polarization’ exists where there is ‘a consistent relationship

 between [the] race of the voter and the way in which the voter votes . . . .”)). As such, “while a

 showing of racially polarized voting will frequently demonstrate that minority voters are politically

 cohesive, a showing that minority voters are politically cohesive will not, by itself, establish

 racially polarized voting.” Id. In other words, evidence of RPV does not “automatically establish

 minority political cohesiveness.” Id. at n.5. An example is helpful. Imagine a town. In that town,

 White citizens only vote for candidates that are of type A. Minority citizens, on the other hand,

 split their support among candidates of types B, C, and D. In this hypothetical community, RPV

 clearly exists, but there is no evidence of minority political cohesiveness. Id. This is because

 minorities do not coalesce around one particular type of candidate—they are split, not cohesive.

        There are a number of ways to prove political cohesion. One way is to demonstrate “that

 a significant number of minority group members usually vote for the same candidates . . . .” Id. at

 743 (citing Gingles, 478 U.S. at 743). This can be demonstrated through statistical evidence or

 through testimony “from persons familiar with the community in question, provided that such

 testimony is reinforced with other evidence or is not otherwise rebutted.” Id. at 743–44 (citing

 Brewer, 876 F.2d at 453–54; Overton, 871 F.2d at 536). Another means of proving cohesion—

 albeit, a disputed means—is to establish the four factors gleaned from Nixon v. Kent Cty., Mich.,

 790 F. Supp. 738, 743–44 (W.D. Mich. 1992). In Nixon, the court enumerated four factors that



                                                  83
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 84 of 103 PageID #: 3203



 could be considered and balanced when determining whether an aggregate minority group

 experienced the “common disability of chronic bigotry.” Id. at 743. Those factors include:

            (1) whether the members have similar socioeconomic backgrounds resulting in common
            social disabilities and exclusion; (2) whether members have similar attitudes toward
            significant issues affecting the challenged entity; (3) whether members have consistently
            voted for the same candidates; and (4) whether the minorities consider themselves “one”
            even in situations in which they would benefit independently
 Id. at 743–44; see also Clements, 999 F.2d at 897 n.8 (Jones, J., concurring) (citing Nixon and its

 four factors as persuasive authority for determining whether a minority coalition exists).

 Irrespective of which route a plaintiff takes to prove cohesion, when considering whether political

 cohesion exists, the central focus of a court must be on voting patterns. See Campos, 840 F.2d at

 1245; see also Overton, 871 F.2d at 536 (stating that courts should be cautious about reaching

 conclusions on minority cohesion absent an inquiry into the political dynamics of the relevant

 community). Minority voters need not “prove that the reason they vote for the same candidates is

 linked to race or color”—all that is required is a voting pattern. Clements, 986 F.2d at 744; see

 also Teague v. Attala Cty., Miss., 92 F.3d 283, 290 (5th Cir. 1996) (citing Nipper v. Smith, 39 F.3d

 1494, 1524 (11th Cir. 1994)) (“Plaintiffs are to present evidence of racial bias operating in the

 electoral system by proving up the Gingles factors. Defendants may then rebut the plaintiffs’

 evidence by showing that no such bias exists in the relevant voting community.”).26


 26
      The Fifth Circuit has clarified the issue of political cohesion in multi-minority group cases:

            Baytown argues that, in order to show cohesion when there are two minorities that make up the minority
            group, plaintiffs must show that Blacks are cohesive, that Hispanics are cohesive and that Blacks and
            Hispanics are together cohesive. We think that that burden is too great, if not impossible, in certain situations.
            Instead, the proper standard is the same as Gingles: whether the minority group together votes in a cohesive
            manner for the minority candidate. That can be done by examining elections when there was a minority
            candidate. The key is the minority group as a whole. Of course, if one part of the group cannot be expected
            to vote with the other part, the combination is not cohesive. If the evidence were to show that the Blacks
            vote against a Hispanic candidate, or vice versa, then the minority group could not be said to be cohesive.
            But if the statistical evidence is that Blacks and Hispanics together vote for the Black or Hispanic candidate,
            then cohesion is shown.


                                                              84
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 85 of 103 PageID #: 3204



         Political cohesion does not mean that minorities vote for the same candidates at all times.

 Indeed, “the fact that racially polarized voting is not present in one or a few individual elections

 does not necessarily negate the conclusion that the district experiences legally significant bloc

 voting.” Gingles, 478 U.S. at 57. “Furthermore, the success of a minority candidate in a particular

 election does not necessarily prove that the district did not experience polarized voting in that

 election; special circumstances, such as the absence of an opponent, incumbency, or the utilization

 of bullet voting, may explain minority electoral success in a polarized contest.” Id. Courts look

 for patterns among voters, not ironclad alliances.

         Although use of the phrase “pattern” may connote a light burden, cohesion, especially

 cohesion among various races, is not easy to prove. See Clements, 999 F.2d at 896–97 (Jones, J.,

 concurring) (“[T]he problem of determining minority political cohesiveness under Gingles may be

 difficult even when the claims of one minority group are at issue. But it should be self-evident

 that the problem is compounded when different minority groups, with radically different cultural

 and language backgrounds, socioeconomic characteristics and experiences of discrimination seek

 Section 2 coalition status.”). “If one part of the [combined minority] group cannot be expected to

 vote with the other part the combination is not cohesive.” Brewer, 876 F.2d at 453. Thus, here,

 like in Brewer, “the determinative question is whether [B]lack-supported candidates receive a

 majority of the Hispanic and Asian vote; whether Hispanic-supported candidates receive a

 majority of the [B]lack and Asian vote; and whether Asian-supported candidates receive a majority

 of the [B]lack and Hispanic vote in most instances in the KISD area.” Id. If there is no evidence

 of political cohesion, then it “cannot be said that the [electoral scheme] thwarts distinctive minority

 group interests.” Clements, 986 F.2d at 744.


 Campos, 840 F.2d at 1245 (internal footnotes omitted).


                                                          85
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 86 of 103 PageID #: 3205



            At trial, Kumar presented expert testimony, through Dr. Mayer, regarding voter behavior

 in eleven elections within FISD. Seven of the elections were endogenous elections. Endogenous

 elections concern former races for the FISD Board. The other four elections were exogenous

 elections. Exogenous elections concern former races that were held within the FISD geographic

 area for non-FISD Board positions: i.e., Governor, Senator, President. Dr. Mayer concluded that

 the endogenous and exogenous elections revealed a pattern of minority voter cohesion.

 Defendants, through Dr. Alford, counter that the evidence at trial established quite the opposite of

 what Kumar claims. Defendants argue that the evidence at trial “conclusively shows that the

 minority group at issue here—a coalition of Asian, Black, and Hispanic voters in FISD—is not

 politically cohesive” (Dkt. #122). The Court agrees with Defendants and finds that Kumar’s

 evidence falls short.27

                          i. Endogenous Elections

            The Court begins its analysis by first reviewing the endogenous elections. To understand

 Dr. Mayer’s conclusions, it does well to first understand Dr. Mayer’s methods. Dr. Mayer relied

 upon the data set provided by Mr. Ely—which combined surname and ACS data—to analyze

 endogenous and exogenous elections. Rather than employing an ecological regression analysis to

 estimate individual voting behavior from this data, Dr. Mayer relied on an ecological inference

 analysis. For the Court’s purposes, this simply means that Dr. Mayer used a technique which

 recognizes that certain “statistical assumptions underlying regression analysis do not hold when

 one has aggregate data rather than individual data . . . .” (Defendants’ Exhibit 1). Dr. Alford agrees

 that ecological inference techniques “use the available data in a more efficient way and so provide

 estimates of the relationship between the size of demographic groups and candidate support that



 27
      Again, this is assuming arguendo that the data set underlying Dr. Mayer’s conclusions is not unreliable.

                                                            86
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 87 of 103 PageID #: 3206



 are potentially less biased and more certain than previous methods” (Defendants’ Exhibit 1). Thus,

 the Court need not question the reliability of Dr. Mayer’s methods. In the end, Dr. Mayer simply

 used a more reliable method for estimating the voting behavior of subgroups in the relevant

 electorate in FISD. With this understanding in mind, the Court now looks to the seven endogenous

 elections Dr. Mayer analyzed.

                           1. 2019 FISD Place 1

        In 2019, Gopal Ponangi (“Ponangi”), an Asian candidate, ran against Nate Adams

 (“Adams”), a non-Hispanic White candidate. Ponangi won the election with 56.9% of the vote

 while Adams received 43.1% of the vote. According to the ecological inference results, the

 breakdown of the votes among the relevant races is as follows. Ponangi received 48.4% of the

 Latino vote, 57.3% of the African American vote, 65.7% of the Asian vote, and 55.8% of the White

 vote (Plaintiff’s Exhibit 6). Adams, on the other hand, received 51.6% of the Latino vote, 42.7%

 of the African American vote, 34.3% of the Asian vote, and 44.2% of the White vote (Plaintiff’s

 Exhibit 6).

                           2. 2019 FISD Place 3

        Also in 2019, Muni Janagarajan, an Asian candidate, ran against Chad Rudy, a non-

 Hispanic White candidate. Rudy won the election with 63.0% of the vote while Janagarajan

 received 37.0% of the vote. According to the ecological inference results, the breakdown of the

 votes among the relevant races is as follows. Janagarajan received 53.8% of the Latino vote,

 60.8% of the African American vote, 78.8% of the Asian vote, and 26.0% of the White vote

 (Plaintiff’s Exhibit 6). Adams, on the other hand, received 46.2% of the Latino vote, 39.2% of the

 African American vote, 21.2% of the Asian vote, and 74.0% of the White vote (Plaintiff’s Exhibit

 6).



                                                87
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 88 of 103 PageID #: 3207



                                  3. 2017 FISD Place 4

             In 2017, there was a three-way race for Place 4. The candidates were Asanga Jayatilaka

 (“Jayatilaka”), an Asian candidate, Anne McCausland (“McCausland”), a non-Hispanic White

 incumbent, and Jeff Snowden (“Snowden”), a non-Hispanic White candidate. McCausland won

 the election with 55.0% of the vote; Snowden came in second with 36.7% of the vote; and

 Jayatilaka finished last with 8.3% of the vote. According to the ecological inference results, the

 breakdown of the votes among the relevant races is as follows. McCausland received 34.2% of

 the Latino vote, 33.6% of the African American vote, 28.4% of the Asian vote, and 60.6% of the

 White vote (Plaintiff’s Exhibit 6). Snowden received 32.6% of the Latino vote, 36.6% of the

 African American vote, 27.7% of the Asian vote, and 37.7% of the White vote (Plaintiff’s Exhibit

 6). Finally, Jayatilaka received 33.3% of the Latino vote, 29.8% of the African American vote,

 43.9% of the Asian vote, and 1.8% of the White vote (Plaintiff’s Exhibit 6).

                                  4. 2017 FISD Place 5

             Like the Place 4 election, there was a three-way race in 2017 for Place 5. The candidates

 were Grace Wang, an Asian candidate, Debbie Gillespie (“Gillespie”), a non-Hispanic white

 incumbent, and Brian Powell (“Powell”), a non-Hispanic White candidate. Gillespie won the

 election with 53.6% of the vote; Powell came in second with 30.5% of the vote; and Wang came

 in last with 15.8% of the vote.28 According to the ecological inference results, the breakdown of

 the votes among the relevant races is as follows. Gillespie received 29.8% of the Latino vote,

 33.6% of the African American vote, 15.5% of the Asian vote, and 60.5% of the White vote

 (Plaintiff’s Exhibit 6). Powell received 26.2% of the Latino vote, 31.1% of the African American

 vote, 13.5% of the Asian vote, and 32.2% of the White vote (Plaintiff’s Exhibit 6). Finally, Wang



 28 28
         The Court notes that the vote breakdown Dr. Mayer provided the Court equals 99.9%.

                                                           88
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 89 of 103 PageID #: 3208



 received 44.0% of the Latino vote, 35.3% of the African American vote, 71.0% of the Asian vote,

 and 7.4% of the White vote (Plaintiff’s Exhibit 6).

                            5. 2016 FISD Place 2

         In 2016, there was a three-way race for Place 2. The candidates were Anjali Shirvaikar

 (“Shirvaikar”), an Asian candidate, Steve Noskin (“Noskin”), a non-Hispanic White candidate,

 and Phil Ramirez, a Hispanic candidate. Noskin won the election with 39.2% of the vote;

 Shirvaikar came in second with 35.9% of the vote; and Ramirez came in last with 24.9% of the

 vote. According to the ecological inference results, the breakdown of the votes among the relevant

 races is as follows. Noskin received 31.3% of the Latino vote, 32.8% of the African American

 vote, 24.9% of the Asian vote, and 41.3% of the White vote (Plaintiff’s Exhibit 6). Shirvaikar

 received 31.4% of the Latino vote, 38.4% of the African American vote, 46.4% of the Asian vote,

 and 35.0% of the White vote (Plaintiff’s Exhibit 6). Finally, Ramirez received 37.3% of the Latino

 vote, 28.8% of the African American vote, 28.7% of the Asian vote, and 23.7% of the White vote

 (Plaintiff’s Exhibit 6).

                            6. 2015 FISD Place 3

         In 2015, there was a three-way race for Place 3. The candidates were Srikanth Gurrapu

 (“Gurrapu”), an Asian candidate, Chad Rudy, a non-Hispanic White candidate, and Bryan Powell

 (“Powell”), a non-Hispanic White candidate. Rudy won the election with 46.6% of the vote;

 Powell came in second with 39.3% of the vote; and Gurrapu finished last with 14.1% of the vote.

 According to the ecological inference results, the breakdown of the votes among the relevant races

 is as follows. Rudy received 29.9% of the Latino vote, 26.4% of the African American vote, 21.6%

 of the Asian vote, and 51.1% of the White vote (Plaintiff’s Exhibit 6). Powell received 32.9% of

 the Latino vote, 33.3% of the African American vote, 22.7% of the Asian vote, and 41.1% of the



                                                 89
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 90 of 103 PageID #: 3209



 White vote (Plaintiff’s Exhibit 6). Finally, Gurrapu received 37.2% of the Latino vote, 40.3% of

 the African American vote, 55.7% of the Asian vote, and 7.8% of the White vote (Plaintiff’s

 Exhibit 6).

                                 7. 2015 FISD Place 7

            Finally, in 2015, there was a three-way race for Place 7. The candidates were Rajesh Singh

 (“Singh”), an Asian candidate, Carlos Gallardo, a Hispanic candidate, and John Hoxie (“Hoxie”),

 a non-Hispanic White incumbent. Hoxie won the election with 57.6% of the vote; Gallardo came

 in second with 32.4% of the vote; and Singh finished last with 10.1% of the vote.29 According to

 the ecological inference results, the breakdown of the votes among the relevant races is as follows.

 Hoxie received 35.1% of the Latino vote, 37.9% of the African American vote, 22.9% of the Asian

 vote, and 62.6% of the White vote (Plaintiff’s Exhibit 6). Gallardo received 33.5% of the Latino

 vote, 39.1% of the African American vote, 20.0% of the Asian vote, and 32.1% of the White vote

 (Plaintiff’s Exhibit 6). Finally, Singh received 31.4% of the Latino vote, 23.1% of the African

 American vote, 57.2% of the Asian vote, and 5.3% of the White vote (Plaintiff’s Exhibit 6).

                         ii. Exogeneous Elections

            In addition to the seven endogenous elections, Dr. Mayer also reviewed four exogenous

 elections. Dr. Mayer utilized the same ecological inference methods to analyze these elections.

 The results and breakdown of those elections are as follows.

                                 1. 2018 Democratic Gubernatorial Runoff

            In 2018, Lupe Valdez (“Valdez”), a Hispanic candidate, ran against Andrew White

 (“White”), a non-Hispanic White candidate in the Democratic Gubernatorial Primary. Valdez won

 the contest within FISD, and the eventual nod by the Democratic Party, with 57.2% of the FISD



 29
      The Court notes that the vote breakdown Dr. Mayer provided the Court equals 100.1%.

                                                          90
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 91 of 103 PageID #: 3210



 vote. White received the remaining 42.8% of the vote. According to the ecological inference

 results, the breakdown of the votes among the relevant races is as follows. Valdez received 53.9%

 of the Latino vote, 54.6% of the African American vote, 45.4% of the Asian vote, and 60.3% of

 the White vote (Plaintiff’s Exhibit 6). White, on the other hand, received 46.1% of the Latino vote,

 45.4% of the African American vote, 54.6% of the Asian vote, and 39.7% of the White vote

 (Plaintiff’s Exhibit 6).

                                   2. 2018 Gubernatorial General

            Following the 2018 Democratic Gubernatorial Primary, Valdez challenged Republican

 incumbent Greg Abbott (“Abbott”) and the Libertarian Party’s candidate, Mark Tippetts

 (“Tippetts”), in a three-way race. Both Abbott and Tippetts are White. Abbott won the contest,

 and eventually the election, with 57.2% of the FISD vote; Valdez came in second with 42.0% of

 the vote; and Tippetts came in last with 1.8% of the vote. According to the ecological inference

 results, the breakdown of the votes among the relevant races is as follows. Abbott received 43.4%

 of the Latino vote, 33.3% of the African American vote, 32.8% of the Asian vote, and 64.7% of

 the White vote (Plaintiff’s Exhibit 6). Valdez, on the other hand, received 56.6% of the Latino

 vote, 66.7% of the African American vote, 67.2% of the Asian vote, and 35.3% of the White vote

 (Plaintiff’s Exhibit 6).30

                                   3. 2018 Democratic Senate Primary

            Along with Democratic Gubernatorial Primary, 2018 was also home to the 2018

 Democratic Senate Primary. There were three hopefuls: (1) former Congressman, Beto O’Rourke

 (“O’Rourke”), a non-Hispanic White candidate; (2) Latina community activist Sema Hernandez

 (“Hernandez”); and (3) retired African American businessman Edward Kimbrough



 30
      The parties did not provide the Court with ecological inference results for White.

                                                             91
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 92 of 103 PageID #: 3211



 (“Kimbrough”). O’Rourke won the contest, and eventually the Democratic nomination, with

 63.4% of the FISD vote; Hernandez came in second with 24.3% of the vote; and Kimbrough came

 in third with 12.3% of the vote. According to the ecological inference results, the breakdown of

 the votes among the relevant races is as follows. O’Rourke received 31.4% of the Latino vote,

 57.6% of the African American vote, 36.3% of the Asian vote, and 74.4% of the White vote

 (Plaintiff’s Exhibit 6). Hernandez received 32.8% of the Latino vote, 28.2% of the African

 American vote, 34.8% of the Asian vote, and 19.7% of the White vote (Plaintiff’s Exhibit 6).

 Finally, Kimbrough received 35.8% of the Latino vote, 14.1% of the African American vote,

 29.0% of the Asian vote, and 5.9% of the White vote (Plaintiff’s Exhibit 6).

                            4. 2012 Presidential General Election

        The last election analyzed concerns the 2012 Presidential General Election which was a

 race between the first African American President, and then-incumbent, Barack Obama

 (“President Obama”) and the non-Hispanic white, and former Governor of Massachusetts,

 candidate, Mitt Romney (“Romney”). Romney won the vote in FISD, but eventually lost the

 election, with 65.3% of the vote. President Obama received 34.7% of the vote. According to the

 ecological inference results, the breakdown of the votes among the relevant races is as follows.

 Romney received 39.9% of the Latino vote, 26.5% of the African American vote, 37.7% of the

 Asian vote, and 74.8% of the White vote (Plaintiff’s Exhibit 6). President Obama, on the other

 hand, received 60.1% of the Latino vote, 73.5% of the African American vote, 62.3% of the Asian

 vote, and 25.2% of the White vote (Plaintiff’s Exhibit 6). With the data for each election now

 before the Court, the Court continues to its findings.




                                                  92
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 93 of 103 PageID #: 3212



                      iii. Findings

         The data does not support Kumar’s conclusion that African Americans, Asians, and

 Hispanics are politically cohesive.31 Kumar argues that “Dr. Mayer’s factual findings from

 endogenous races demonstrated that Latino voters preferred a minority candidate in four of seven

 races, Black voters in six of seven races, and Asian voters in seven of seven” (Dkt. #123). True

 enough—but Kumar misses the forest for the trees. The Court is not concerned with whether

 minority voters prefer minority candidates; rather, the Court is concerned with whether all three

 minority groups are cohesive such that they usually supported the same candidate. While the data

 may show that minority voters prefer minority candidates at times, the data does not show

 cohesion.

         African Americans, Asians, and Hispanics are not politically cohesive in FISD. In five of

 the seven endogenous elections, African American voters did not vote for the Asian supported

 candidate. Likewise, Hispanic voters voted for White candidates over Asian-supported candidates

 in over half of the endogenous elections. It cannot be said that African Americans or Hispanics

 usually vote the same as Asians looking at this data. Similarly, in the two elections involving

 Hispanic candidates, neither Hispanic candidate garnered sufficient African American support—

 or Hispanic support, for that matter. While a majority is not required, it is telling that the African

 American vote in those cases was practically split in thirds. This means that: (1) African

 Americans were not voting cohesively among themselves; and (2) African Americans were not

 necessarily supporting Hispanic candidates. Those same Hispanic candidates also failed to garner

 significant support from Asian voters, and, as previously stated, Hispanic voters. While two



 31
   See Teague, 17 F.3d at 978 (citing Magnolia Bar Ass’n, Inc. v. Lee, 994 F.2d 1143, 1159 (5th Cir. 1993)) (“The
 district court is not obliged to accept statistical evidence as conclusive on the question whether racially polarized
 voting exists.”).

                                                         93
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 94 of 103 PageID #: 3213



 elections do not necessarily establish a pattern, or lack thereof, it is hard to say that Asian voters

 are voting cohesively with Hispanic and African American voters when the votes are breaking

 down into nearly equivalent thirds across Asian, Hispanic, and White candidates. This trend of

 minority voters breaking down into thirds is not cabined to these two elections. In the five three-

 way races, each minority group consistently fractured its vote into roughly thirds, save the Asian

 vote which was the closest to anything resembling cohesion. With this data in hand, it cannot be

 inferred that minority voters are uniting together behind particular candidates; rather, minority

 voters are fracturing into nearly equivalent percentages at most turns with no clear minority

 supported candidates emerging.

        A voting pattern fails to emerge in exogenous elections, too. First, none of the selected

 exogenous elections are particularly enlightening for the Court’s purposes. Unlike FISD Board

 elections, two of the four exogenous elections selected are partisan contests with party labels.

 Further, unlike the local nature of the endogenous elections, the exogenous elections are top-of-

 the-ballot statewide or national elections. These elections present very different circumstances

 that color the data—most importantly being the partisan nature of the elections. With that caveat

 in mind, the Court finds that the exogenous elections also fail to establish political cohesion. In

 the 2018 Gubernatorial Primary Runoff, Hispanic and African American voters preferred the

 Hispanic candidate, Valdez, while Asian voters preferred the non-Hispanic White candidate,

 White. Voter cohesion among the three races was lacking in this election. Likewise, in the 2018

 Democratic Senate Primary, Hispanic voters preferred African American candidate, Kimbrough,

 while African American and Asian voters flocked to non-Hispanic White candidate, O’Rourke.

 Once again, voter cohesion was not found among the three races.




                                                  94
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 95 of 103 PageID #: 3214



        The other two exogenous elections are the least helpful because they are the most partisan

 and thus least representative of the electoral scheme at issue. In the 2018 Gubernatorial Election,

 Hispanics, African Americans, and Asians supported Valdez while Whites supported Abbott.

 Similarly, in the 2012 Presidential Election, Hispanics, African Americans, and Asians supported

 President Obama while Whites supported Romney. It is apparent that there was cohesion in these

 elections between the three relevant races at the outset; however, there is more to this story. In an

 unselected race which Defendants offered as a counterpoint, Hispanic candidate Ted Cruz ran as

 a Republican incumbent against non-Hispanic White candidate, Beto O’Rourke, for the United

 States Senate. O’Rourke received the support of the African American, Hispanic, and Asian voters

 while Cruz received the support of White voters. What becomes clear from this picture is that in

 highly partisan elections, race becomes less of a motivating factor when politics becomes the end

 all. Thus, while cohesion may be present in these two partisan, exogenous elections, this cohesion

 has an asterisk by it. Simply put, the cohesion in these two elections is likely attributable to a

 political factor—Republican versus Democrat—that is at least not formally present in the FISD

 electoral scheme being challenged.

        The Court’s conclusion that minority voters are not cohesive in FISD is further supported

 from lay testimony at trial. Testimony at trial established that elections for the FISD Board are

 becoming increasingly political as organizations such as Empower Texans, Frisco United and the

 Frisco Tea Party attempt to derail FISD initiatives. Elections have consequently become hostile

 as these organizations, and their followers, produce attack ads, disrupt Board meetings, and

 progressively turn non-partisan elections into battlegrounds. One particular issue that these

 organizations home in on concerns taxes.




                                                  95
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 96 of 103 PageID #: 3215



        FISD is limited on the tax level it can seek from its voters to run the District. To exceed

 said limit, and therefore capture an additional tax break, the District must hold a tax ratification

 election and receive voter approval. Enter Empower Texans, Frisco United, the Frisco Tea Party,

 and the like. Opposed to public education, or at least an increase in taxes funding public education,

 these organizations consistently take an anti-FISD initiative stance and rally likeminded citizens

 to follow suit.   The merits of public education aside, these tax ratification elections have

 consequently become heated, divisive affairs where political affiliation matters. In fact, the Collin

 County GOP Chapter recently began endorsing candidates despite the non-partisan nature of these

 races. The politicization of these tax ratification elections evidences a split among minority voters.

        According to Board Trustee Chad Rudy, candidate Muni Janagarajan garnered strong

 support from Empower Texans as he opposed raising taxes. Likewise, Gallardo ran on fiscal

 responsibility and strongly opposed tax increases. Opposition to taxes is not limited to candidates.

 Kumar, who serves as the Collin County Precinct Chair for the GOP, consistently supports anti-

 tax candidates and, according to Board Trustee John Classe, became combative at a Board meeting

 when tax ratification was discussed. On the other side of this debate are Grace Wang and Anali

 Shirvaikar. Wang and Shirvaikar both testified that they supported raising operational funds.

 Shirvaikar went on to say that she supports public education, teachers, and ensuring that students

 have what they need to succeed (TR4: 114). As such, Shirvaikar says she supports candidates who

 are likeminded such as: Natalie Hebert, Anne McCausland, Chad Rudy, and Debbie Gillespie.

 Each of those candidates is White.

        It is apparent from this evidence that Kumar’s purported coalition is not as cohesive as he

 asserts. Minority voters are splitting along the conservative/liberal line that is forming in FISD

 and aligning not with one another, but with where each respective voter’s ideology rests on the



                                                  96
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 97 of 103 PageID #: 3216



 public education issue. This split not only affects the policies of those who run for office, but the

 candidates each citizen supports.            Kumar only supports conservative candidates; Gallardo

 supported Abbott over Valdez because of politics; Shirvaikar only supports pro-education

 candidates, and so on. Further evidence established that while Empower Texans and the like

 attempt to infiltrate FISD elections and amass a base, that base is sufficiently opposed by the pro-

 public education electorate. According to Rudy and Classe, the Frisco Tea Party and Frisco

 Republican Club have a great deal of supporters within FISD; however, generally speaking, any

 candidate who opposes the District, or receives support from organizations like Empower Texans,

 loses to candidates who support public education (TR4: 71, & 87–88). As Dr. Alford noted, Kumar

 cannot meet the second Gingles factor when this is the reality of FISD. Testimony at trial

 demonstrated that minority voters are not coalescing; rather, they are splintering over tax/public

 education issues and, relatedly, whether they support Empower Texans, Frisco United, and the

 Frisco Tea Party.32 FISD Board elections simply are not the cohesive affairs that Kumar claims

 they are.

         Another example of the lack of cohesion between this alleged coalition came in the form

 of a sentiment shared by some witnesses throughout trial. This sentiment can be reduced to the

 following phrase: “This *fill-in-the-blank with person, race, ethnicity* does not represent me.”

 This sentiment was shared at least three times throughout trial.

         First, there are the text messages sent by Kumar. In Defendants’ Exhibit 15, a string of

 texts shows Kumar discussing the candidacy of Gopal Ponangi. In reference to Ponangi, Kumar

 texted the following: (1) “[Ponangi] is the most incompetent among the candidates in this election

 cycle”; and (2) “Gopal does not represent me. For that matter, he does not represent the Indian


 32
    Again, this is in contrast to the partisan exogenous elections which hosted a variety of complex political issues
 rather than one finite issue.

                                                         97
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 98 of 103 PageID #: 3217



 community” (Defendants’ Exhibit 15). When questioned about his statement, Kumar doubled

 down on his texts and stated that Ponangi “definitely [did] not” represent him because of

 “[d]ifferent values” (TR2: 21).

        Second, there is the testimony of Dr. Payne. Dr. Payne’s testimony is illustrative of the

 commonsense notion that various ethnic groups are culturally, theologically, and politically

 diverse. On direct, Mr. Payne gave the example of a Christian man and a Muslim man. The

 Christian man, Mr. Payne stated, could not adequately represent the needs of a Muslim man,

 because these two men have fundamentally different concerns, histories, and life experiences.

 Like the Christian and the Muslim men, Dr. Payne concluded, a White man cannot adequately

 represent a Black man—they also have far too many different concerns, histories, and life

 experiences. In other words, they are not cohesive.

        Finally, there is the testimony of Anjali Shirvaikar. Ms. Shirvaikar lost a three-way race

 against a non-Hispanic White candidate and noted that she received no support in her candidacy

 from the NAACP or LULAC. When asked whether Kumar spoke for the Asian community in

 FISD Shirvaikar answered: “I know he does not speak for me . . . . (TR3: 116).

        A common theme arises from Kumar, Dr. Payne’s, and Ms. Shirvaikar’s testimony: one

 size does not fit all in FISD. The underlying philosophy found in Dr. Payne’s testimony fits the

 narrative heard across all three witnesses. Dr. Payne admitted that he could not possibly represent

 a Muslim man because, as a Christian, he did not share common beliefs with his Muslim neighbor.

 In other words, Dr. Payne acknowledged that he and the hypothetical Muslim man are not cohesive

 in certain regards. Kumar would have the Court embrace the truth that minorities need adequate

 representation—such as a Muslim man representing Muslim men and a Christian man representing

 Christian men—yet disregard Dr. Payne’s conclusion that people of different backgrounds cannot



                                                 98
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 99 of 103 PageID #: 3218



 adequately represent one another. In other words, Kumar would have the Court say that while a

 Christian man cannot represent a Muslim man, a Muslim man can represent Jewish and Buddhist

 men. Kumar cannot have it both ways. Dr. Payne’s testimony is commonsense: humanity is

 composed of people of all walks of life and it is difficult, though not impossible, for people from

 “Walk of Life A” to represent people from “Walk of Life B.” The key here is that it is difficult,

 not impossible. What matters is who the people choose to represent themselves. This principle is

 one of the cornerstones of a democratic republic. By foregoing governance by the masses and

 electing to institute a system based in popular sovereignty, the Founders implemented a political

 scheme that requires leaders to be beholden to the electorate which entrusts them. Consequently,

 voters choose leaders who they believe represent their interests. Race, color, and creed do not

 necessarily preclude a member of the electorate from selecting a particular candidate to represent

 him or her, but these factors certainly can affect the votes of various citizens. To prevail on the

 second Gingles factor, Kumar must establish that the purported minority coalition approaches its

 political decisions cohesively, contrary to the conclusion of Dr. Payne’s hypothetical. Dr. Payne,

 Ms. Shirvaikar, and even Kumar’s testimony support the conclusion that Kumar falls short of his

 burden.

        Kumar would have the Court believe that either: (1) African Americans, Hispanics, and

 Asians all weigh the various political factors before them the same; or (2) African Americans,

 Hispanics, and Asians disregard these considerations all together and merely focus on the race of

 each candidate. The Court finds neither option tenable. Testimony evidences that the voters in

 FISD consider a panoply of issues and disagree, naturally, on many of the issues before them. This

 discord is not limited to White voters versus everyone else. It exists among all races. Testimony

 from Kumar, Dr. Payne, and Shirvaikar—not to mention the endogenous and exogenous election



                                                 99
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 100 of 103 PageID #: 3219



  data the Court already reviewed—demonstrates this. Thus, the Court cannot agree with Kumar

  that, contrary to the conclusion of Dr. Payne’s hypothetical, the African American man (and

  woman) necessarily speaks for the Asian and Hispanic men (and women). While it is certainly

  possible for different races to be cohesive, the evidence here shows that such cohesion does not

  exist in FISD. This leads to the Court’s last finding supporting its decision.

             The most inclusive groups that work toward equality for all, OneVoice and the Frisco

  Mayer Ad Hoc Committee on Diversity and Inclusion, are not politically cohesive across all three

  races. As previously stated, OneVoice was started in partnership with FISD by Dr. Walters and

  others. The group is composed of African American and Hispanic citizens. During Dr. Walter’s

  tenure with the organization, however, OneVoice never partnered with the Asian community or

  any Asian organizations. It is unclear whether the Asian community ever joined OneVoice.

  Similarly, Dr. Payne expressed that, as a member of the Frisco Mayer Ad Hoc Committee on

  Diversity and Inclusion, it is difficult to garner Hispanic involvement because language serves as

  a barrier that makes it difficult to work together. This anecdotal evidence alone is not enough to

  support the Court’s conclusion, but when considered in conjunction with: (1) the endogenous and

  exogenous data; (2) the discord among minority voters over tax initiatives; and (3) the admissions

  by witnesses—including the named Plaintiff—that other minority citizens do not represent them,

  the Court necessarily concludes that Kumar failed to establish the second Gingles factor.33

                 C. Gingles III

             “Failure to establish any one of the Gingles factors precludes a finding of vote

  dilution . . . .” See Clements, 986 F.2d at 743 (citing Gingles, 478 U.S. at 50; Overton, 871 F.2d




  33
       See Nixon, 790 F. Supp. at 743–44.

                                                  100
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 101 of 103 PageID #: 3220



  at 538). Because Kumar failed to establish the second Gingles factor, the Court need not address

  the third. 34

       V.         Conclusions of Law

            To prevail on a Section 2 claim post-Gingles, a plaintiff must first demonstrate that “the

  minority group is “sufficiently large and geographically compact to constitute a majority in a single

  member district.” 478 U.S. at 50–51. Here, Kumar established a majority-minority District with

  a MCVAP of, at least, 50.03 percent. Further, despite Defendants’ objections, Kumar’s Illustrative

  District is geographically compact and respects traditional boundaries and communities of interest.

  While Kumar carried the day on the first Gingles factor, he fell short of his burden on the second.

            Following the first Gingles factor, a plaintiff must demonstrate that the minority group

  coalition he or she espouses is “politically cohesive.” Id. The Court concludes that Kumar failed

  to do that for two reasons. First, the data set Mr. Ely provided Dr. Mayer—Kumar’s expert for the

  second and third Gingles factor—is unreliable and thus does not provide the Court with an accurate

  picture of voter cohesion in FISD. Mr. Ely relied on the Lauderdale & Kestenbaum List of Asian

  Surnames to estimate the Asian population. The Lauderdale & Kestenbaum List of Asian

  Surnames, however, is unreliable. Not only is the List unreliable, but Mr. Ely failed to specify

  which lists he used and admitted that he did not account for differing sensitivities among the

  various ethnic groups within the List. Consequently, when Mr. Ely combined Asian, Hispanic,

  and African American voter data for Dr. Mayer, he produced an infected data set with at least a

  third of the data being not only suspect, but unreliable. This flaw in Mr. Ely’s methodology




  34
    Defendants aver that following Judge Ho’s concurring and dissenting opinion in Anne Harding, 948 F.3d at 315–
  16 (2020), Kumar is now required to prove an “additional” Gingles factor: “[Plaintiffs] must additionally prove that
  the proposed district will in fact perform as plaintiff’s hope.” The Court need not address Judge Ho’s opinion
  construing Abbott v. Perez, --- U.S. ---, 138 S. Ct. 2305 (2018). Kumar failed to carry his burden on the original
  Gingles factors. The Court accordingly does not need to consider whether a fourth factor exists.

                                                         101
Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 102 of 103 PageID #: 3221



  undermined all of Dr. Mayer’s subsequent findings and rendered any sound conclusion on voter

  cohesion inconceivable. Kumar, accordingly, could not prove the second Gingles factor from the

  outset.

            Even if Dr. Mayer’s findings were not skewed from the outset based on Mr. Ely’s reliance

  on the Lauderdale & Kestenbaum List of Asian Surnames, however, Kumar still would not have

  proved that his purported minority coalition was politically cohesive. The endogenous and

  exogenous data evidences that minority voters are not coalescing around particular candidates but

  rather fracturing into nearly equivalent percentages at most turns. Further, testimony at trial

  revealed: (1) significant discord among FISD voters—minority voters included—over tax

  initiatives; (2) a theme of lay witnesses qualifying who represents them; and (3) a lack of cohesion

  in the most diverse, minority supportive organizations.

            Invidious discrimination must be stomped out in this Nation. No reasonable argument

  exists that could support a system that permits such evil. Yet simply because someone claims

  discrimination exists does not make it so. Ours is a Nation premised upon the rule of law where

  each citizen is entitled to his or her day in court should they choose to bring forward an allegation.

  But before that allegation becomes true, that same citizen must carry his or her burden. Here,

  Kumar received his day in court, but he did not carry his burden. The Court consequently

  concludes that Frisco ISD’s at-large electoral system does not violate Section 2 of the Voting

  Rights Act.




                                                   102
    Case 4:19-cv-00284-ALM Document 124 Filed 08/04/20 Page 103 of 103 PageID #: 3222



                                             CONCLUSION
.
             In accord with the Court’s findings of fact and conclusions of law, the Court finds that

      Kumar failed to meet his burden with respect to his claims under Section 2 of the Voting Rights

      Act. The Court dismisses Kumar’s claims with prejudice and will issue judgment accordingly.

            SIGNED this 4th day of August, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   103
